         Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 1 of 55



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

In re:                                                   §
                                                         §         Case No. 21-30710
CASTEX ENERGY 2005 HOLDCO,                               §
LLC, et al.,                                             §         Chapter 11
                                                         §
                 Debtors. 1                              §         (Jointly Administered)

                        SECOND AMENDED JOINT CHAPTER 11 PLAN

Matthew S. Okin
Texas Bar No. 00784695
David L. Curry, Jr.
Texas Bar No. 24065107
Ryan A. O’Connor
Texas Bar No. 24098190
Johnie A. Maraist
Texas Bar No. 24109505
OKIN ADAMS LLP
1113 Vine St., Suite 240
Houston, Texas 77002
Tel: 713.228.4100
Fax: 888.865.2118
Email: mokin@okinadams.com
Email: dcurry@okinadams.com
Email: roconnor@okinadams.com
Email: jmaraist@okinadams.com

ATTORNEYS FOR THE DEBTORS

Dated: April 22, 2021




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Castex Energy 2005 Holdco, LLC (6832); Castex Energy 2005, LLC (6832); Castex
Energy Partners, LLC (6832); and Castex Offshore, Inc. (8432). The Debtors’ mailing address is One Memorial
City Plaza, 800 Gessner Rd., Suite 925, Houston, Texas 77024.
          Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 2 of 55



                                                 TABLE OF CONTENTS

                                                                                                                                  Page

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, CONSTRUCTION OF
TERMS, COMPUTATION OF TIME, AND GOVERNING LAW
     A. Defined Terms ............................................................................................................. 1
     B. Rules of Interpretation and Construction of Terms ...................................................... 13
     C. Computation of Time ................................................................................................... 14
     D. Governing Law ............................................................................................................ 14
     E. Reference to Monetary Figures ...................................................................................14
     F. Incorporation of Documents by Reference .................................................................. 14
     G. Controlling Document ................................................................................................. 14

ARTICLE II. ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS
     A. Administrative Claims ................................................................................................. 15
     B. Professional Compensation Claims .............................................................................. 15
     C. Payment of Fees and Expenses Under Cash Collateral Order ..................................... 16
     D. Priority Tax Claims .....................................................................................................16

ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS
     A. Classification in General ............................................................................................. 17
     B. Formation of Debtor Groups for Convenience Only ................................................... 17
     C. Summary of Classification of Claims and Interests ..................................................... 17
     D. Treatment of Claims and Interests ................................................................................ 18
     E. Special Provision Governing Unimpaired Claims ........................................................20
     F. Separate Classification of Other Secured Claims ........................................................20
     G. Elimination of Vacant Classes ...................................................................................... 20
     H. Voting Classes; Presumed Acceptance By Non-Voting Classes .................................. 20
     I. Controversy Concerning Impairment ............................................................................21
     J. Subordinated Claims...................................................................................................... 21
     K. Statutory P&A Claims ................................................................................................. 21
     L. 2017 Chapter 11 Unsecured Creditor Claims .............................................................. 21
     M. Cramdown ................................................................................................................... 22
     N. No Waiver....................................................................................................................22

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN
     A. Vesting of Assets in the Liquidating Trust .................................................................. 22
     B. Discharge of the CRO .................................................................................................. 22
     C. The Post-Effective Date Debtors ................................................................................. 22
     D. The Liquidating Trust ..................................................................................................23
     E. Plan Funding ................................................................................................................. 26
     F. Abandonment of Certain Assets .................................................................................... 26
     G. Closing of the Chapter 11 Cases ..................................................................................27

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS & UNEXPIRED LEASES
     A. Executory Contracts and Unexpired Leases ................................................................ 27
     B. Insurance Policies ......................................................................................................... 29
     C. Claims Based on Rejection of Executory Contracts or Unexpired Leases ................... 29
     D. Preexisting Obligations to the Debtors under Executory Contracts and Unexpired
          Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 3 of 55



           Leases ...............................................................................................................................30
           E. Reservation of Rights.................................................................................................... 30

ARTICLE VI. CLAIM/INTEREST OBJECTION PROCEDURES, TREATMENT OF
DISPUTED CLAIMS/INTERESTS AND PROCEDURE FOR ASSERTING CLAIMS
     A. Objection Process ........................................................................................................ 30
     B. Delivery of Distributions and Undeliverable or Unclaimed Distributions ................... 31
     C. Distributions to Holders of Disputed Claims ................................................................ 32
     D. Foreign Currency Exchange Rate ................................................................................32
     E. Setoffs and Recoupment ............................................................................................... 32
     F. Claims Paid or Payable by Third Parties ..................................................................... 32
     G. Estimation of Claims and Interests ............................................................................... 33
     H. Adjustment to Claims or Interests Without Objection .................................................. 34
     I. Disallowance of Claims or Interests .............................................................................34
     J. Amendments to Claims or Interests .............................................................................. 34

ARTICLE VII. EFFECT OF CONFIRMATION
     A. Compromise and Settlement of Claims, Interests, and Controversies .......................... 34
     B. Legally Binding Effect ................................................................................................. 35
     C. Release of Liens ........................................................................................................... 35
     D. Limited Discharge of Debtors and Injunction............................................................... 35
     E. Channeling Injunction ..................................................................................................36
     F. Releases by the Debtors ................................................................................................ 36
     G. Releases by Holders of Claims and Interests ................................................................ 37
     H. Exculpation ................................................................................................................. 39
     I. Preservation of Claims and Rights ................................................................................ 40
     J. Reimbursement or Contribution ................................................................................... 40

ARTICLE VIII. CONDITIONS PRECEDENT TO CONFIRMATION AND
CONSUMMATION OF THE PLAN
     A. Conditions Precedent to Effectiveness.......................................................................... 41
     B. Waiver of Conditions ................................................................................................... 41
     C. Effect of Failure of Conditions ..................................................................................... 42

ARTICLE IX. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN
     A. Modifications and Amendments .................................................................................. 42
     B. Effect of Confirmation on Modifications ...................................................................... 42
     C. Revocation or Withdrawal of Plan ............................................................................... 42

ARTICLE X. RETENTION OF JURISDICTION ...................................................................... .43

ARTICLE XI. MISCELLANEOUS PROVISIONS
     A. Additional Documents.................................................................................................. 45
     B. Payment of Statutory Fees ........................................................................................... 45
     C. Reservation of Rights ................................................................................................... 45
     D. Successors & Assigns ..................................................................................................45
     E. Notices .......................................................................................................................... 45
     F. Entire Agreement ......................................................................................................... 46
     G. Exhibits ........................................................................................................................ 46
     H. Nonseverability of Plan Provisions ..............................................................................46
Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 4 of 55



I. Plan Proposed in Good Faith .........................................................................................46
J. Waiver or Estoppel ....................................................................................................... 47
       Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 5 of 55




                                        INTRODUCTION

       The above-captioned Debtors hereby propose the following Plan, pursuant to Bankruptcy
Code § 1121, for the resolution of outstanding Claims against, Interests in, and Expenses
incurred by the Debtors. The Debtors are the proponents of this Plan within the meaning of
Bankruptcy Code § 1129.

                          ARTICLE I.
           DEFINED TERMS, RULES OF INTERPRETATION,
CONSTRUCTION OF TERMS, COMPUTATION OF TIME, AND GOVERNING LAW

A.     Defined Terms

        For purposes of this Plan, except as expressly provided or unless the context otherwise
requires, all capitalized terms not otherwise defined shall have meanings ascribed to them in this
Article. Any term used in this Plan that is not defined herein but is defined in the Bankruptcy
Code or the Bankruptcy Rules, shall have the meaning ascribed to that term in the Bankruptcy
Code or Bankruptcy Rules. Whenever the context requires, such terms shall include the plural as
well as the singular number, the masculine gender shall include the feminine, and the feminine
gender shall include the masculine.

2017 Chapter 11 Cases means the cases jointly administered under the proceeding styled as In re
Castex Energy Partners, L.P. et al., Case No. 17-35835.

2017 Chapter 11 Plan means the Debtors’ Third Amended Joint Plan of Reorganization Under
Chapter 11 of the Bankruptcy Code, dated February 23, 2018, as confirmed pursuant to the
Order Confirming Debtors’ Third Amended Joint Plan of Reorganization Under Chapter 11 of
the Bankruptcy Code, entered February 27, 2018, in the 2017 Chapter 11 Cases.

2017 Chapter 11 Unsecured Creditor Reserve means the interest-bearing segregated deposit
account established for distributions to general unsecured creditors in connection with, and
pursuant to the 2017 Chapter 11 Plan.

2017 Chapter 11 Unsecured Creditor(s) means the creditors entitled to receive distributions
from the 2017 Chapter 11 Unsecured Creditor Reserve pursuant to the 2017 Chapter 11 Plan.

Abandoned Assets means the Debtors’ rights to and interests in unexpired federal or state leases,
rights-of-way, and right-of-use-and-easements and other assets listed on the Schedule of
Abandoned Assets attached hereto as Exhibit A.

Accepting Class means a class of Claims or Interests that votes to accept this Plan in accordance
with section 1126 of the Bankruptcy Code.

Adequate Protection Claims means any right to payment on account of Prepetition Secured
Parties Adequate Protection, as such term is used and defined in the Cash Collateral Order.

Administrative Claim or Administrative Expense Claims means a Claim, Cause of Action,
right, or other liability, or the portion thereof, that is entitled to priority under Bankruptcy Code

                                                                                                   1
       Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 6 of 55




sections 326, 327, 330, 503(b), 506(c), 507(a)(2), 507(b), and 1103, including (i) the actual and
necessary costs and expenses incurred after the Petition Date of preserving the Estate and/or in
connection with operating the Debtors’ business (such as wages, salaries, or payments for goods
and services); (ii) Professional Compensation Claims; (iii) Adequate Protection Claims, if any,
and (iv) all fees and charges assessed against the Estate under 28 U.S.C. § 1930.

Administrative Claim Bar Date means, except as provided in Article II herein, the first Business
Day that is thirty (30) days after the Effective Date or such earlier deadline as established by an
order of the Bankruptcy Court.

Affiliate has the meaning prescribed in Bankruptcy Code section 101(2).

Allowed means, with respect to any Claim or Interest, except as otherwise provided in the Plan, a
Claim or Interest allowable under Bankruptcy Code section 502 that (i) has been allowed by a
Final Order, including but not limited to any Final Order estimating claims for purposes of
confirming this Plan, (ii) either has been Scheduled as a liquidated, non-contingent, undisputed
Claim in an amount greater than zero in the Debtors’ Schedules, as the same may from time to
time be amended in accordance with the Bankruptcy Code, Bankruptcy Rules or order of the
Bankruptcy Court, or is the subject of a timely filed and liquidated Proof of Claim as to which
either no objection to its allowance has been filed (either by way of objection or amendment to
the Schedules) within the periods of limitation fixed by the Bankruptcy Code or by any order of
the Bankruptcy Court, or any objection to its allowance has been settled, waived through
payment, or withdrawn, or has been denied by a Final Order, or (iii) is expressly allowed in a
liquidated amount in the Plan; provided, however that with respect to an Administrative Claim,
“Allowed” means an Administrative Claim as to which a timely request for payment has been
made in accordance with this Plan (if such written request is required) or other Administrative
Claim, in each case as to which (a) a timely objection has not been filed, or (b) a timely objection
is filed and such objection has been settled, waived through payment, or withdrawn, or has been
denied by a Final Order.

Amended Organizational Documents means the certificates of incorporation, certificates of
formation, bylaws, limited liability company agreements, stockholders agreement, and the
operating agreements or other similar organizational or formation documents, as applicable, of
the Post-Effective Date Debtors.

Apache Claims means all Claims and Causes of Action of CEP and COI outstanding against
Apache Corporation, including in connection with the lawsuit filed in Texas state court entitled
Apache Corporation v. Castex Offshore, Inc., et al.; in the 133rd District Court of Harris County,
Texas; Cause No. 2015-48580.

Asset means all of the rights, title, and interests of a Debtor in and to property of whatever type
or nature (including real, personal, mixed, intellectual, tangible, and intangible property).

Assumption Dispute means an unresolved objection regarding assumption or assumption and
assignment of an executory contract or unexpired lease pursuant to section 365 of the
Bankruptcy Code, including objections based on the appropriate Cure Amount or “adequate
assurance of future performance” (within the meaning of section 365 of the Bankruptcy Code).


                                                                                                  2
       Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 7 of 55




Avoidance Actions means any and all actual or potential Claims and Causes of Action that may
be commenced before or after the Effective Date, to avoid a transfer of property or an obligation
incurred by any of the Debtors pursuant to any applicable section of the Bankruptcy Code,
including sections 544, 545, 547, 548, 549, 550, 551, 553(b), and 724(a) of the Bankruptcy
Code, or under similar or related state or federal statutes and common law.

Bankruptcy Code means title 11 of the United States Code, 11 U.S.C. §§ 101-1532.

Bankruptcy Court means the United States Bankruptcy Court for the Southern District of Texas,
Houston Division.

Bankruptcy Estate or Estate means the estate of the Debtors created under section 541 of the
Bankruptcy Code upon the filing of the Chapter 11 Cases, and all Estate Property comprising the
estate.

Bankruptcy Rules means, collectively, the Federal Rules of Bankruptcy Procedure and the
Official Bankruptcy Forms, as amended, the Federal Rules of Civil Procedure, as amended and
as applicable to the Chapter 11 Cases or proceedings therein, and the Local Rules of the
Bankruptcy Court, as applicable to the Chapter 11 Cases or proceedings therein, as the case may
be.

Bar Date means the deadline for filing Proofs of Claim in accordance with the Bar Date Order.

Bar Date Order means the Order (I) Order (I) Setting Bar Dates for Filing Proofs of Claim,
Including Requests for Payment Under 11 U.S.C. §§ 503(b)(1) and 503(b)(9), (II) Establishing
Amended Schedules Bar Date and Rejection Damages Bar Date, (III) Approving the Form and
Manner for Filing Proofs of Claim, Including Section 503(b)(1) and 503(b)(9) Requests, (IV)
Approving Notice of Bar Dates, and (V) Granting Related Relief [ECF # 39].

Business Day means any day other than a Saturday, Sunday, or a “legal holiday” (as defined in
Bankruptcy Rule 9006(a)).

Cash means cash and cash equivalents, including bank deposits, checks, and other similar items
in legal tender of the United States of America.

Cash Collateral Order means the Interim Order (I) Authorizing the Use of Cash Collateral
Pursuant to Section 363 of the Bankruptcy Code, (II) Granting Adequate Protection to the
Prepetition Secured Parties, (III) Granting Liens and Superpriority Claims, (IV) Modifying the
Automatic Stay, and (V) Scheduling a Final Hearing [ECF # 41] and, once entered, the Final
Order (I) Authorizing the Use of Cash Collateral Pursuant to Section 363 of the Bankruptcy
Code, (II) Granting Adequate Protection to the Prepetition Secured Parties, (III) Granting Liens
and Superpriority Claims, and (IV) Modifying the Automatic Stay [ECF # ●].

Castex 2005 means Castex Energy 2005, LLC.

Causes of Action means any claims, interests, damages, remedies, causes of action, demands,
rights, actions, suits, obligations, liabilities, accounts, defenses, offsets, powers, privileges,
licenses, liens, indemnities, guaranties, and franchises of any kind or character whatsoever,

                                                                                                3
       Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 8 of 55




whether known or unknown, foreseen or unforeseen, existing or hereinafter arising, contingent or
non-contingent, liquidated or unliquidated, secured or unsecured, assertable, directly or
derivatively, matured or unmatured, suspected or unsuspected, in contract, tort, law, equity, or
otherwise. Causes of Action also include: (i) all rights of setoff, counterclaim, or recoupment and
claims under contracts or for breaches of duties imposed by law; (ii) the right to object to or
otherwise contest Claims or Interests; (iii) Avoidance Actions; and (iii) such claims and defenses
as fraud, mistake, duress, and usury, and any other defenses set forth in section 558 of the
Bankruptcy Code.

CEP means Castex Energy Partners, LLC.

Chapter 11 Case(s) means, with respect to a Debtor, such Debtor’s case under chapter 11 of the
Bankruptcy Code commenced on the Petition Date in the Bankruptcy Court, jointly administered
with all other Debtors’ cases under chapter 11 of the Bankruptcy Code.

Claim means a claim against any portion of the Debtors’ Bankruptcy Estate, whether or not
asserted, as defined in section 105(5) of the Bankruptcy Code.

Claims and Noticing Agent means Donlin, Recano & Company, Inc., the notice, Claims, and
solicitation agent retained by the Debtors in the Chapter 11 Cases in accordance with the Order
Authorizing the Employment and Retention of Donlin, Recano & Company, Inc. as Claims and
Noticing Agent for the Debtors [ECF # 21].

Claims Register means the official register of Claims maintained by the Claims and Noticing
Agent.

Class means a category of Claims or Interests as described in the Plan pursuant to Bankruptcy
Code section 1122(a).

CM/ECF means the Bankruptcy Court’s Case Management and Electronic Case Filing system.

COI means Castex Offshore, Inc.

Collateral means any Asset of an Estate that is subject to a Lien securing the payment or
performance of a Claim, which Lien is not invalid, is properly perfected as of the Petition Date,
and is not subject to avoidance under the Bankruptcy Code or applicable nonbankruptcy law,
including, for the avoidance of doubt, the Prepetition Collateral, as such term is used and defined
in the Cash Collateral Order.

Confirmation means entry by the Bankruptcy Court of the Confirmation Order confirming this
Plan.

Confirmation Date means the date of entry by the Bankruptcy Court of the Confirmation Order.

Confirmation Hearing means the hearing held by the Bankruptcy Court to consider
Confirmation of the Plan.




                                                                                                 4
       Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 9 of 55




Confirmation Order means the order of the Bankruptcy Court confirming the Plan pursuant to
Bankruptcy Code section 1129.

Consummation means the occurrence of the Effective Date.

Creditors’ Committee means the Official Committee of Unsecured Creditors, if any, appointed
by the U.S. Trustee in these Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code,
as it may be reconstituted from time to time.

Cure Amount means the payment of Cash or the distribution of other property (as the parties
may agree or the Bankruptcy Court may order) necessary to (a) cure a monetary default by the
Debtors in accordance with the terms of an executory contract or unexpired lease and (b) permit
the Debtors to assume such executory contract or unexpired lease under section 365(a) of the
Bankruptcy Code.

Cure Notice means the notice of proposed Cure Amount to be paid in connection with an
executory contract or unexpired lease of the Debtors that may be assumed or assumed and
assigned under the Plan pursuant to section 365 of the Bankruptcy Code, which shall include
(a) procedures for objecting to proposed assumptions or assumptions and assignments of
executory contracts and unexpired leases, (b) any Cure Amount to be paid in connection
therewith, and (c) procedures for resolution by the Bankruptcy Court of any related disputes.

Debtor(s) means Holdco, Castex 2005, CEP and COI, each individually a Debtor.

Deficiency Claims means the amount of the Allowed Secured Debt Claims in excess of the face
value of the Talos Stock and Apache Claim on the Effective Date.

Disclosure Statement means the Disclosure Statement in Support of Joint Chapter 11 Plan [ECF
# ●] filed by the Debtors, as such document may be amended or modified.

Disputed Claim means a Claim in a particular Class as to which a Proof of Claim has been filed
or is deemed to have been filed under applicable law or an Administrative Claim as to which an
objection has been filed in accordance with the Plan, the Bankruptcy Code or the Bankruptcy
Rules, and such objection has not been withdrawn or determined by a Final Order. For purposes
of the Plan, a Claim is a Disputed Claim prior to any objection to the extent that (i) the amount of
a Claim specified in a Proof of Claim exceeds the amount of any corresponding Claim scheduled
by the Debtors in the Schedules of Assets and Liabilities; (ii) any corresponding Claim scheduled
by the Debtors in the Schedules of Assets and Liabilities has been scheduled as disputed,
contingent or unliquidated, irrespective of the amount scheduled; (iii) no corresponding Claim
has been scheduled by the Debtors in the Schedules of Assets and Liabilities; or (iv) the Claim is
subject to disallowance pursuant to Bankruptcy Code section 502(d).

Distribution Record Date means the Confirmation Date.

Effective Date means the date that is the first Business Day after the Confirmation Date, on
which (i) no stay of the Confirmation Order is in effect, and (ii) all conditions to the
effectiveness of the Plan have been satisfied or waived as provided in the Plan.


                                                                                                  5
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 10 of 55




Entity means any Person, estate, trust, Governmental Unit, or UST, as set forth in Bankruptcy
Code section 101(15).

Escrowed Talos Shares means the Debtors’ rights and interests in and to those 825,572 shares of
Talos stock currently held in escrow pursuant to the Talos Escrow Agreement.

Estate Property means all right, title, and interest in and to any and all property of every kind or
nature, owned by the Debtors or its Estate on the Petition Date as defined by Bankruptcy Code
section 541.

Excess Escrowed Talos Shares means the amount of Escrowed Talos Shares or proceeds thereof
exceeding $9,000,000 if, at the time of release from escrow in accordance with the Talos Escrow
Agreement, the value of the Escrowed Talos Shares exceeds $9,000,000.

Exculpated Parties means collectively, and in each case in their capacities as such during the
Chapter 11 Cases, (a) the Debtors, (b) the members of the Creditors’ Committee, if any, (c) the
Prepetition Agent, (d) the Prepetition Lenders, and (e) with respect to the foregoing Persons,
each of their Affiliates, and each such Entity’s directors, managers, officers, employees,
attorneys, accountants, investment bankers, consultants, representatives and other professionals,
in each case solely during the Chapter 11 Cases; provided, for the avoidance of doubt, John
Stoika, Jonathan Wilson, Aaron Killian, Ashley Green and Castex Energy, Inc. and its Affiliates
and subsidiaries, and any current or former employee, officer, director, shareholder, member,
manager, director, equity holder or representative of Castex Energy, Inc. or its Affiliates or
subsidiaries, in any capacity (including with respect to serving as an officer, director or employee
of the Debtors), shall not be Exculpated Parties.

Executory Contract means an executory contract or unexpired lease as such terms are used in
Bankruptcy Code section 365, including all operating leases, capital leases, and contracts to
which any Debtor is a party or beneficiary.

Exhibit means an exhibit annexed to the Plan.

Existing Interests means Interests in the Debtors that existed immediately before the Effective
Date.

Final Order means an order or judgment of the Bankruptcy Court, as entered on the docket in
the Debtors’ Chapter 11 Cases, the operation or effect of which has not been stayed, reversed, or
amended and as to which order or judgment (or any revision, modification, or amendment
thereof) the time to appeal or seek review or rehearing has expired and as to which no appeal or
petition for review or rehearing was filed or, if filed, remains pending.

Funded Statutory P&A Obligation(s) means those Statutory P&A Obligations related to or
arising from the Debtors’ interest in the Operated Properties.

General Unsecured Claim means an Unsecured Claim that is not is not a Secured Debt Claim,
an Intercompany Claim, or a Claim that is secured, subordinated, or entitled to priority under the
Bankruptcy Code. For the avoidance of doubt, General Unsecured Claims shall include, among
other things, (i) all P&A Obligations related to any oil and gas property for which title is

                                                                                                  6
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 11 of 55




relinquished, abandoned, and/or otherwise transferred to a non-Debtor prior to the termination of
the Liquidating Trust; (ii) any other claims filed by any government or regulatory authority that
do not arise out of the Debtors’ P&A Obligations, including, but not limited to, any claims for
unpaid royalties or civil penalties; and (iii) P&A Indemnification Claims.

Governmental Unit means any governmental unit, as defined in Bankruptcy Code section
101(27).

Holdco means Caste Energy 2005 Holdco, LLC.

Holder means (i) as to any Claim, (a) the owner or holder of such Claim as such is reflected on
the Proof of Claim filed with respect to such Claim, or (b) if no Proof of Claim has been filed
with respect to such Claim, the owner or holder of such Claim as such is reflected on the
Schedules or the books and records of the Debtors or as otherwise determined by order of the
Bankruptcy Court, or (c) if the owner or holder of such Claim has assigned or transferred the
Claim to a third party and the Debtors have received sufficient written evidence of such
assignment or transfer, the assignee or transferee; and (ii) as to any Equity Interest, the record
owner or holder of such Equity Interest as shown on the stock register that is maintained by the
Debtors or as otherwise determined by order of the Bankruptcy Court.

Impaired or Impairment means, with respect to a Class of Claims or Interests, a Class of Claims
or Interests that is impaired within the meaning of Bankruptcy Code section 1124.

Indemnification Obligation means any existing or future obligation of any Debtor to indemnify
current and former directors, officers, members, managers, agents or employees of any of the
Debtors who served in such capacity, with respect to or based upon such service or any act or
omission taken or not taken in any of such capacities, or for or on behalf of any Debtor, whether
pursuant to agreement, the Debtors’ respective memoranda, articles or certificates of
incorporation, corporate charters, bylaws, operating agreements, limited liability company
agreements, or similar corporate or organizational documents or other applicable contract or law
in effect as of the Effective Date.

Insider has the meaning set forth in Bankruptcy Code section 101(31).

Intercompany Claim means any Claim against a Debtor held by another Debtor or a non-Debtor
Affiliate of a Debtor; provided, for the avoidance of doubt, Castex Energy, Inc and its Affiliates
shall not be considered non-Debtor Affiliates.

Intercompany Interest means an Interest in a Debtor held by another Debtor.

Interest, Equity Interest, or Membership Interest means any ownership interest in the Debtors,
as of the Petition Date, including, but not limited to, an interest in any issued, unissued,
authorized or outstanding shares or stock, including ordinary shares, common stock, preferred
stock, or other instrument evidencing any fixed or contingent ownership interest in the Debtors,
whether or not transferable, together with any warrants, options, or contractual rights to purchase
or acquire such interests at any time and all rights arising with respect thereto.

IRS means the Internal Revenue Service.

                                                                                                 7
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 12 of 55




Judicial Code means title 28 of the United States Code, 28 U.S.C. §§ 1 – 4001.

Lender NewCo means a newly formed or incorporated Entity owned by the Prepetition Lenders.

Lien means a lien, security interest, or other interest or encumbrance asserted against any Estate
Property as defined in Bankruptcy Code section 101(37).

Liquidating Trust means the Castex Liquidating Trust established pursuant to Article IV of this
Plan.

Liquidating Trust Agreement means an agreement setting forth the economic arrangement and
terms pursuant to which the Liquidating Trustee will perform its duties under this Plan.

Liquidating Trust Assets means (i) the Single Share; (ii) all Retained Causes of Action,
including Avoidance Actions, and the proceeds thereof (other than the Apache Claims); (iii) the
Liquidating Trust Cash Reserve; (iv) the Liquidating Trust Talos Shares; (v) the 2017 Chapter 11
Unsecured Creditor Reserve and all rights, including any residual rights to proceeds, relating
thereto; and (vi) all other assets of the Debtors other than the Secured Cash Amount and the
Abandoned Assets.

Liquidating Trust Beneficiaries means the Holders of Allowed Claims receiving a beneficial
interest in the Liquidating Trust under this Plan.

Liquidating Trust Cash Reserve means $1,750,000 in Cash, which shall be funded from the
Debtors’ Cash or other working capital.

Liquidating Trust Talos Shares means the Escrowed Talos Shares other than the Excess
Escrowed Talos Shares.

Liquidating Trustee means the Person or Entity selected by the Debtors, with the consent of the
Required Lenders, which Person or Entity shall be charged with overseeing the tasks outlined in
Article IV section D of this Plan and the Liquidating Trust Agreement, or any successor thereto.
The identity of the Liquidating Trustee shall be disclosed to the Bankruptcy Court with the Plan
Supplement.

Other Secured Claim means a Secured Claim other than a Priority Tax Claim and a Secured
Debt Claim.

Operated Property(ies) means the oil and gas leases owned by the Debtors (and the oil and gas
wells, platforms, pipelines and other facilities located thereon, to the extent Debtors own an
interest therein) to be operated by the Post-Effective Date Debtors pending liquidation, as set
forth in the schedule attached hereto as Exhibit B.

P&A Claim(s) means a claim related to P&A Obligations arising under applicable law or
contract.




                                                                                                8
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 13 of 55




P&A Indemnification Claim(s) means a P&A Claim asserted by or payable to any party other
than a Regulatory Agency regardless of whether such P&A Claim is asserted under contract, law,
or equity.

P&A Obligation(s) means any plugging and abandonment or decommissioning obligation of the
Debtors arising from the oil and gas leases owned by the Debtors (and the oil and gas wells,
platforms, pipelines and other facilities located thereon, to the extent Debtors own an interest
therein).

Person means and includes natural persons, corporations, limited partnerships, general
partnerships, joint ventures, trusts, land trusts, business trusts, unincorporated organizations, or
other legal entities, regardless of whether they are governments, agencies, or political
subdivisions thereof.

Petition Date means, with respect to a Debtor, the date on which such Debtor commenced its
Chapter 11 Case.

Plan means this Joint Chapter 11 Plan filed by the Debtors, as such document may be amended
or modified.

Plan Distribution means any initial or periodic payment or transfer of consideration to Holders
of Allowed Claims made under the Plan.

Plan Documents means, collectively those documents in furtherance of Consummation of the
Plan and/or to be executed in order to consummate the transactions contemplated under the Plan,
which may be filed by the Debtors with the Bankruptcy Court.

Plan Supplement means a supplement or supplements to the Plan in form and substance
acceptable to the Required Lenders containing certain documents and forms of documents,
schedules, and exhibits relevant to the implementation of the Plan, which shall include: (a) a
schedule of Retained Causes of Action, (b) the Schedule of Assumed Contracts, (c) the Schedule
of Abandoned Assets, (d) the schedule of Operated Properties, and (e) the identity of the
Liquidating Trustee; provided, however, that the Debtors (with the consent of the Required
Lenders) shall have the right to amend documents contained in, and exhibits thereto, the Plan
Supplement in accordance with the terms of this Plan.
Post-Effective Date Debtors means the Debtors following the Effective Date in accordance with
this Plan. For the avoidance of doubt, the Post-Effective Date Debtors shall not include Lender
NewCo.

Post-Effective Date Holdco means Holdco following the Effective Date in accordance with this
Plan.

Prepetition Agent means Capital One, National Association, in its capacity as the administrative
agent under the Prepetition Credit Agreement.

Prepetition Credit Agreement means that certain Third Amended and Restated Credit
Agreement, dated as of March 14, 2018, by and among the Debtors, the Prepetition Agent, and


                                                                                                  9
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 14 of 55




the Prepetition Lenders, and the other parties thereto, as in effect immediately before the
Effective Date.

Prepetition Lenders means the Lenders (as defined in the Prepetition Credit Agreement) holding
Prepetition Loans immediately before the Effective Date.

Prepetition Loans means the Loans (under and as defined in the Prepetition Credit Agreement)
outstanding immediately before the Effective Date.

Priority Non-Tax Claim means a Claim asserted under Bankruptcy Code sections 507(a)(3-7
and 9-10).

Priority Tax Claim means a Claim asserted under Bankruptcy Code section 507(a)(8).

Pro Rata Share means the proportion that an Allowed Claim or Interest in a particular Class
bears to the aggregate amount of Allowed Claims or Interests in that Class.

Professional means an Entity: (i) employed pursuant to a Bankruptcy Court order in accordance
with sections 327, 363, or 1103 of the Bankruptcy Code and to be compensated for services
rendered prior to or on the Confirmation Date, pursuant to sections 327, 328, 329, 330, 331, and
363 of the Bankruptcy Code; or (ii) awarded compensation and reimbursement by the
Bankruptcy Court pursuant to section 503(b)(4) of the Bankruptcy Code.

Professional Compensation Claim means a Claim for compensation or reimbursement of
expenses of a Professional incurred on and after the Petition Date and prior to the Effective Date,
including fees and expenses incurred in preparing final fee applications and participating in
hearings on such applications, and requested in accordance with the provisions of Bankruptcy
Code sections 326, 327, 328, 330, 331, 502(b) or 1103.

Professional Compensation Claim Bar Date means, except as provided in Article II herein,
sixty (60) days after the Effective Date.

Professional Compensation Claim Objection Deadline means twenty-one (21) days after the
Professional Compensation Claim Bar Date.

Professional Fee Escrow means an escrow account established and funded pursuant to Article II
section B, paragraph 3 of the Plan.
Professional Fee Escrow Amount means the aggregate unpaid Professional Compensation
Claims through the Effective Date as estimated in accordance with Article II section B,
paragraph 2 of the Plan.

Proof of Claim means a proof of Claim filed against the Debtors in the Chapter 11 Cases by the
applicable Bar Date.

Proof of Interest means a proof of Interest filed against the Debtors in the Chapter 11 Cases by
the applicable Bar Date.



                                                                                                10
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 15 of 55




Regulatory Agency(ies) means, the Department of Interior and its agencies, the Bureau of Safety
and Environmental Enforcement and the Bureau of Ocean Energy Management, or such other
federal or state agency, as may be applicable, duly authorized to regulate the operation of the
Debtors’ oil and gas properties, including, but not limited to, regulation related to P&A
Obligations.

Released Parties means, collectively, (a) the members of the Creditors’ Committee, if any, (b)
the Prepetition Agent and Prepetition Lenders, (c) Lender NewCo, (d) the Liquidating Trustee;
and (e) with respect to each of the Debtors, the Post-Effective Date Debtors, and each of
the foregoing Persons in clauses (a) through (d), each of their current and former Affiliates, and
each such Entity’s and its current and former Affiliates’ current directors, managers, officers,
equity holders (regardless of whether such interests are held directly or indirectly), predecessors,
successors, and assigns, subsidiaries, and each of their current officers, members, managers,
directors, equity holders (regardless of whether such interests are held directly or indirectly),
principals, members, employees, agents, managed accounts or funds, management companies,
fund advisors, investment advisors, advisory board members, financial advisors, partners
(including both general and limited partners), attorneys, accountants, investment bankers,
consultants, representatives and other professionals, such Persons’ respective heirs, executors,
estates, and nominees, in each case in their capacity as such, and any and all other Persons or
entities that may purport to assert any cause of action derivatively, by or through the foregoing
entities; provided, for the avoidance of doubt, John Stoika, Jonathan Wilson, Aaron Killian,
Ashley Green and Castex Energy, Inc. and its Affiliates and subsidiaries, and any current or
former employee, officer, director, shareholder, member, manager, director, equity holder or
representative of Castex Energy, Inc. or its Affiliates or subsidiaries, in any capacity (including
with respect to serving as an officer, director or employee of the Debtors), shall not be Released
Parties.

Releasing Parties means collectively, (a) the Holders of all Claims or Interests that vote to
accept the Plan in accordance with the order approving the Disclosure Statement on a conditional
basis, (b) the Holders of all Claims or Interests whose vote to accept or reject the Plan is solicited
but that do not vote either to accept or to reject the Plan in accordance with the order approving
the Disclosure Statement on a conditional basis, (c) the Holders of all Claims or Interests that
vote, or are deemed, to reject the Plan but do not opt out of granting the releases set forth herein
in accordance with the order approving the Disclosure Statement on a conditional basis, and (d)
the Holders of all Claims and Interests that were given notice of the opportunity to opt out of
granting the releases set forth herein but did not opt out in accordance with the order approving
the Disclosure Statement on a conditional basis.

Required Lenders has the meaning set forth in the Prepetition Credit Agreement.

Retained Causes of Action means those Causes of Action set forth in the attached Exhibit C,
which Causes of Action are being retained pursuant to Article VII herein.

Schedule of Abandoned Assets means a schedule (as may be amended, modified, or
supplemented from time to time) of the Debtors’ rights to and interests in unexpired federal
leases, rights-of-way, and right-of-use-and-easements to be abandoned pursuant to Article IV of
this Plan, a copy of which shall be included in the Plan Supplement.

                                                                                                   11
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 16 of 55




Schedule of Assumed Contracts means the schedule of Executory Contracts and Unexpired
Leases to be assumed by the Debtors pursuant to this Plan, if any, as the same may be amended,
modified, or supplemented from time to time.

Schedules means, collectively, the Schedule of Assets and Liabilities, Schedule of Equity
Security Holders, and the Statement of Financial Affairs filed by the Debtors in the Chapter 11
Cases, as may be amended, modified, or supplemented.

Section 510(b) Claim means any Claim against the Debtors that is subject to subordination under
section 510(b) of the Bankruptcy Code, whether arising from rescission of a purchase or sale of a
security of the Debtors or an Affiliate of the Debtors, for damages arising from the purchase or
sale of such a security, or for reimbursement or contribution Allowed under section 502 of the
Bankruptcy Code on account of such Claim, or otherwise, which Claim shall be subordinated to
all Claims or Interests that are senior to or equal to the Claim or Interest represented by such
security.

Secured Cash Amount means all Cash of the Debtors, other than the Liquidating Trust Cash
Reserve, amounts in the 2017 Chapter 11 Unsecured Creditor Reserve, Cash to be deposited into
the Professional Fee Escrow Amount in accordance with the terms herein and amounts for the
payment of Priority Non-Tax Claims or Administrative Expense Claims as set forth herein.

Secured Claim means a Claim: (i) secured by a Lien on collateral to the extent of the value of
such collateral, as determined in accordance with section 506(a) of the Bankruptcy Code; or (ii)
subject to a valid right of setoff pursuant to section 553 of the Bankruptcy Code.

Secured Debt Claim(s) means the principal obligations, plus all accrued and unpaid interest,
fees, and other amounts arising under, and payable pursuant to, the Prepetition Credit
Agreement. The Secured Debt Claims shall be Allowed on the Effective Date in the aggregate
principal amount of $199,585,956.

Securities Act means the Securities Act of 1933, as amended, 15 U.S.C. §§ 77a-77aa, or any
similar federal, state, or local laws or regulations.

Single Share means the single share of Post-Effective Date Holdco common stock to be issued
to the Liquidating Trustee to hold in trust for the benefit of the Liquidating Trust Beneficiaries.

Statutory Fees means all fees and charges assessed against the Estates pursuant to sections 1911
through 1930 of chapter 123 of title 28 of the United States Code.

Statutory P&A Claim means any P&A Claim payable to a Regulatory Agency arising from or
related to the Debtors’ failure or inability to satisfy a Funded Statutory P&A Obligation, which
Claim shall be fixed in accordance with Article III section K of this Plan, in each case to the
extent the applicable plugging, abandonment and/or decommissioning obligation is currently due
under applicable law and such obligation is unresolved or otherwise outstanding as of the
applicable date of determination.

Statutory P&A Obligation(s) means any statutory or regulatory obligation of the Debtors to
perform plugging and abandonment or decommissioning activities arising from the oil and gas

                                                                                                12
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 17 of 55




leases owned by the Debtors (and the oil and gas wells, platforms, pipelines and other facilities
located thereon, to the extent Debtors own an interest therein).

Subordinated Claim means a Claim that is subordinated to General Unsecured Claims pursuant
to (i) a contract or agreement, (ii) a Final Order declaring that such Claim is subordinated in right
or payment, or (iii) any applicable provision of the Bankruptcy Code, including Bankruptcy
Code section 510, or other applicable law. Subordinated Claims specifically include any Claim
for punitive damages provided for under applicable law.

Talos means Talos Energy Inc.

Talos Escrow Agreement means that certain Escrow Agreement, dated as of June 19, 2020, by
and among CEP, COI, Talos Production Inc., and Citibank N.A.

Talos PSA means that the Purchase and Sale Agreement, dated as of June 19, 2020, by and
among CEP, COI, Talos Third Coast and Talos.

Talos Shares means, other than the Liquidating Trust Talos Shares, all shares of Talos stock
acquired by the Debtors under the Talos PSA, including, for the avoidance of doubt, the Excess
Escrowed Talos Shares.

Tax Code means the Internal Revenue Code of 1986, as amended from time to time.

Unexpired Lease means a lease to which either of the Debtors is a party that is subject to
assumption or rejection under Bankruptcy Code section 365.

Unimpaired means, with respect to a Class of Claims or Interests, a Class of Claims or Interests
that is not impaired within the meaning of Bankruptcy Code section 1124.

Unsecured Claim means a Claim that is not a Secured Claim and that is not entitled to priority
under Bankruptcy Code section 507(a)(1-9). The term specifically includes, pursuant to
Bankruptcy Code section 506(a), any Claim of a creditor against the Debtors to the extent that
such creditor’s Claim is greater than the value of the Lien securing such Claim, any Claim for
damages resulting from rejection of any Executory Contract or Unexpired Lease under
Bankruptcy Code section 365, any tort Claims or contractual Claims or Claims arising from
damage or harm to the environment and, and any Claim not otherwise classified under the Plan.

UST means the Office of the United States Trustee.

B.     Rules of Interpretation and Construction of Terms

        For purposes of this Plan: (i) any reference in this Plan to a contract, instrument, release,
indenture, or other agreement or document being in a particular form or on particular terms and
conditions means that such document shall be substantially in such form or substantially on such
terms and conditions; (ii) any reference in this Plan to an existing document or Exhibit filed or to
be filed means that document or Exhibit as it may have been or may be amended, supplemented,
or otherwise modified; (iii) unless otherwise specified, all references in this Plan to Sections or
Articles are references to Sections or Articles of or to this Plan; (iv) the words “herein,” “hereto,”

                                                                                                   13
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 18 of 55




“hereunder,” and other words of similar import refer to this Plan in its entirety rather than to a
particular portion of this Plan; (v) captions and headings contained in the Plan are inserted for
convenience and reference only, and are not intended to be part of or to affect the interpretation
of the Plan; (vi) wherever appropriate from the context, each term stated in either the singular or
the plural includes the singular and the plural, and pronouns stated in the masculine, feminine, or
neuter gender shall include the masculine, feminine, and neuter gender; (vii) any reference to an
Entity as a Holder of a Claim or Interest includes the Entity’s successors and assigns; (viii)
unless specifically noted otherwise, any reference to docket numbers of documents filed in the
Chapter 11 Cases are references to docket numbers under the Bankruptcy Court’s CM/ECF
system for Case number 21-30710; and (ix) the rules of construction set forth in Bankruptcy
Code section 102 and the Bankruptcy Rules shall apply.

C.     Computation of Time

        All times referenced in this Plan are prevailing Central Time. In computing any period of
time, date, or deadline prescribed or allowed in the Plan, the provisions of Bankruptcy Rule 9006
shall apply. If the date on which a transaction may or must occur pursuant to the Plan shall occur
on a day that is not a Business Day, then such transaction shall instead occur on the next
succeeding Business Day.

D.     Governing Law

        Subject to the provisions of any contract, certificate of incorporation, by-law, instrument,
release, or other agreement or document entered into in connection with the Plan, the rights and
obligations arising pursuant to the Plan shall be governed by, and construed and enforced in
accordance with, applicable federal law, including the Bankruptcy Code and the Bankruptcy
Rules.

E.     Reference to Monetary Figures

      All references in the Plan to monetary figures shall refer to currency of the United States
of America, unless otherwise expressly provided.

F.     Incorporation of Documents by Reference

        This Plan incorporates by reference certain documents relating to the Debtors that are not
presented herein or delivered herewith. The documents that have been filed in the Chapter 11
Cases are incorporated by reference herein in their entirety, including all amendments thereto
filed prior to the date set for Confirmation, including the Debtors’ Schedules. Documents and
pleadings filed in the Chapter 11 Cases are available at the following website:
http://www.txsb.uscourts.gov.

G.     Controlling Document

       In the event of an inconsistency between the Plan and any Exhibit hereto or the Plan
Supplement, the terms of the relevant document in the Plan Supplement shall control unless
otherwise specified in such Plan Supplement document. The provisions of the Plan and of the
Confirmation Order shall be construed in a manner consistent with each other so as to effectuate

                                                                                                 14
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 19 of 55




the purposes of each; provided, that if there is determined to be any inconsistency between any
provision of the Plan and any provision of the Confirmation Order that cannot be so reconciled,
then, solely to the extent of such inconsistency, the provisions of the Confirmation Order shall
govern.

                                  ARTICLE II.
                  ADMINISTRATIVE CLAIMS AND PRIORITY CLAIMS

        In accordance with Bankruptcy Code section 1123(a)(1), Administrative Claims,
Professional Compensation Claims and Priority Tax Claims have not been classified for purposes
of voting on, or receiving distributions under, the Plan, and, thus, are excluded from the Classes
of Claims and Interests set forth in Article III hereof.

A.     Administrative Claims

        Except as otherwise provided in the Bar Date Order, and unless otherwise agreed to by
the Holder of an Allowed Administrative Claim and the Post-Effective Date Debtors, each
Holder of an Allowed Administrative Claim (other than Holders of Professional Compensation
Claims, and Claims for fees and expenses pursuant to section 1930 of chapter 123 of title 28 of
the United States Code) will receive in full and final satisfaction of its Administrative Claim an
amount of Cash equal to the amount of such Allowed Administrative Claim in accordance with
the following: (i) if an Administrative Claim is Allowed on or prior to the Effective Date, on the
Effective Date or as soon as reasonably practicable thereafter; or (ii) if such Administrative
Claim is not Allowed as of the Effective Date, no later than ten (10) business days after the date
on which an order allowing such Administrative Claim becomes a Final Order, or as soon as
reasonably practicable thereafter.

        Except for Professional Compensation Claims, and unless previously filed, requests for
payment of Administrative Claims must be filed and served on the Post-Effective Date Debtors
no later than the Administrative Claim Bar Date. Objections to such requests must be filed and
served on the Post-Effective Date Debtors and the requesting party by the later of (i) thirty (30)
days after the Effective Date, or (ii) thirty (30) days after the filing of the applicable request for
payment of the Administrative Claims, if applicable. After notice and a hearing in accordance
with the procedures established by the Bankruptcy Code and prior Bankruptcy Court orders, the
Allowed amounts, if any, of Administrative Claims shall be determined by, and satisfied in
accordance with a Final Order of, the Bankruptcy Court.

       Holders of Administrative Claims that are required to file and serve a request for such
payment of such Administrative Claims that do not file and serve such request by the
Administrative Claim Bar Date shall be forever barred, estopped, and enjoined from asserting
such Administrative Claims against the Post-Effective Date Debtors or their property, and such
Administrative Claims shall be deemed discharged as of the Effective Date without the need for
any objection from the Post-Effective Date Debtors or any action by the Bankruptcy Court.




                                                                                                   15
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 20 of 55




B.     Professional Compensation Claims

       1.      Final Fee Applications. All requests for payment of Professional Compensation
Claims for services rendered and reimbursement of expenses incurred prior to the Effective Date
must be filed no later than the Professional Compensation Claim Bar Date. Objections to
Professional Compensation Claims must be filed and served on the Post-Effective Date Debtors
and the Professional to whose application the objections are addressed no later than the
Professional Compensation Claim Objection Deadline. The Bankruptcy Court shall determine
the Allowed amounts of such Professional Compensation Claims after notice and hearing in
accordance with the procedures established by the Bankruptcy Court, including those certain
compensation procedures set forth and defined in the Bankruptcy Court’s Order Establishing
Procedures for the Interim Compensation and Reimbursement of Expenses of Professionals
[ECF # 181]. Allowed Professional Compensation Claims shall be paid by the Post-Effective
Date Debtors in Cash within ten (10) business days of the entry of a Final Order allowing such
Claims.

        2.      Professional Fee Escrow Amount. All Professionals shall estimate in good faith
their unpaid Professional Compensation Claims before and as of the Effective Date and shall
deliver such estimate to the Debtors at least three (3) calendar days before the Effective Date;
provided, however, that such estimate shall not limit or be deemed to limit the amount of the fees
and expenses that are the subject of the Professional’s final request for payment of Professional
Compensation Claims. If a Professional does not provide such estimate, the Debtors and Post-
Effective Date Debtors may estimate the unbilled fees and expenses of such Professional;
provided, however, that such estimate shall not be considered an admission or limitation with
respect to the fees and expenses incurred by, or payable to, such Professional. The total amount
so estimated as of the Effective Date shall comprise the Professional Fee Escrow Amount.

        3.     Professional Fee Escrow. If the Professional Fee Escrow Amount is greater than
zero, then as soon as reasonably practicable after the Confirmation Date and no later than the
Effective Date, the Debtors will establish and fund the Professional Fee Escrow with Cash equal
to the Professional Fee Escrow Amount and no Liens, Claims, or interests will encumber the
Professional Fee Escrow in any way. The Professional Fee Escrow (including funds held in the
Professional Fee Escrow) will (i) not be and will not be deemed to be property of the Debtors or
the Post-Effective Date Debtors and (ii) will be held in trust for the Professionals; provided,
however, that funds remaining in the Professional Fee Escrow after all Allowed Professional
Compensation Claims have been irrevocably paid in full will revert to Lender NewCo. Allowed
Professional Compensation Claims will be paid in Cash to such Professionals by the Liquidating
Trustee from funds held in the Professional Fee Escrow as soon as reasonably practicable after
such Claims are Allowed by an order of the Bankruptcy Court; provided, however, that the
Debtors’ obligations with respect to Professional Compensation Claims will not be limited nor
deemed to be limited in any way to the balance of funds held in the Professional Fee Escrow.

C.     Payment of Fees and Expenses Under Cash Collateral Order

       On the later of (a) the Effective Date and (b) the date on which such fees, expenses, or
disbursements would be required to be paid under the terms of the Cash Collateral Order, the
Debtors or the Post-Effective Date Debtors (as applicable) shall pay all fees, expenses, and

                                                                                               16
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 21 of 55




disbursements of the Prepetition Agent and Prepetition Lenders, in each case that have accrued
and are unpaid as of the Effective Date and are required to be paid under or pursuant to the Cash
Collateral Order.

D.     Priority Tax Claims

        Except (a) to the extent that the Holders of Allowed Priority Tax Claims have already
been paid, satisfied or otherwise released prior to the Effective Date, and (b) to the extent that a
Holder of an Allowed Priority Tax Claim agrees to a less favorable treatment, then in full and
final satisfaction, settlement, release, and discharge of, and in exchange for each Allowed
Priority Tax Claim, each Holder of Allowed Priority Tax Claim shall receive from the applicable
Post-Effective Date Debtors on the later of: (i) the Effective Date; (ii) the date such Priority Tax
Claim becomes an Allowed Claim; (iii) the date on which such Allowed Priority Tax Claim first
becomes due and payable; or (iv) as soon thereafter as is reasonably practicable, an amount in
Cash equal to the unpaid amount of such Allowed Priority Tax Claim; provided, however, that
the Post-Effective Date Debtors shall have the right to pay any Allowed Priority Tax Claim, or
the remaining balance of such Claim, in full in Cash at any time on or after the Effective Date,
without premium or penalty.

                              ARTICLE III.
         CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A.     Classification in General

        Except for the Claims addressed in Article II of the Plan, all Claims and Interests are
classified in the Classes set forth below in accordance with section 1122 and 1123(a)(1) of the
Bankruptcy Code. A Claim or an Interest is classified in a particular Class only to the extent that
the Claim or Interest qualifies within the description of that Class and is classified in other
Classes to the extent that any portion of the Claim or Interest qualifies within the description of
such other Classes. A Claim or an Interest also is classified in a particular Class for the purpose
of receiving Plan Distributions under the Plan only to the extent that such Claim or Interest is an
Allowed Claim or Allowed Interest in that Class and has not been paid, released, or otherwise
satisfied.

B.     Formation of Debtor Groups for Convenience Only

        The Plan groups the Debtors together solely for the purpose of describing treatment under
the Plan, Confirmation of the Plan, and making Plan Distributions in respect of Claims against
and Interests in the Debtors under the Plan. Such groupings shall not affect any Debtor’s status
as a separate legal entity, change the organizational structure of the Debtors’ business enterprise,
constitute a change of control of any Debtor for any purpose, cause a merger of consolidation of
any legal entities, or cause the transfer of any Assets; and, except as otherwise provided by or
permitted under the Plan, all Debtors shall continue to exist as separate legal Entities.

C.     Summary of Classification of Claims and Interests

       The following table designates the Classes of Claims against and Interests in the Debtors


                                                                                                 17
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 22 of 55




and specifies which Classes are: (a) Impaired and Unimpaired under the Plan; (b) entitled to vote
to accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code; and (c)
presumed to accept or deemed to reject the Plan. In accordance with section 1123(a)(1) of the
Bankruptcy Code, Administrative Expense Claims and Priority Tax Claims have not been
classified. The classification of Claims and Interests set forth herein shall apply separately to
each Debtor.

  Class        Type of Claim or Interest          Impairment             Entitled to Vote

 Class 1    Other Secured Claims                  Unimpaired        No (Presumed to Accept)

 Class 2    Priority Non-Tax Claims               Unimpaired        No (Presumed to Accept)

 Class 3    Secured Debt Claims                     Impaired                    Yes

 Class 4    General Unsecured Claims                Impaired                    Yes

 Class 5    Intercompany Claims                     Impaired         No (Deemed to Reject)

 Class 6    Section 510(b) Claims                   Impaired         No (Deemed to Reject)

 Class 7    Intercompany Interests                Unimpaired        No (Presumed to Accept)

 Class 8    Existing Interests                      Impaired         No (Deemed to Reject)


D.     Treatment of Claims and Interests

         1.     Class 1: Other Secured Claims. Except to the extent that a Holder of an
Allowed Other Secured Claim agrees to a less favorable treatment, in full and final satisfaction
of such Allowed Other Secured Claim, at the option of the Debtors or the Post-Effective Date
Debtors, and with the reasonable consent of the Required Lenders, such Holder will (i) retain its
security interest and relative priority in the applicable assets of the Post-Effective Date Debtors
or (ii) receive such other treatment so as to render such Holder’s Allowed Other Secured Claim
Unimpaired.

       Class 1 Claims are Unimpaired under the Plan. In accordance with section 1126(f) of the
Bankruptcy Code, the Holders of Allowed Other Secured Claims are conclusively presumed to
accept the Plan and are not entitled to vote to accept or reject the Plan, and the votes of such
Holders shall not be solicited with respect to such Allowed Other Secured Claims.

        2.      Class 2: Priority Non-Tax Claims. Except to the extent that a Holder of an
Allowed Priority Non-Tax Claim agrees to a less favorable treatment, each Holder of an Allowed
Priority Non-Tax Claim shall be entitled to receive, on or after the Effective Date, in full and
final satisfaction, compromise, settlement, release, and discharge of and in exchange for each
Priority Non-Tax Claim, (i) payment in full in Cash of its Allowed Class 2 Claim; or (ii) such
other treatment as is consistent with the requirements of Bankruptcy Code section 1129(a)(9),


                                                                                                18
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 23 of 55




payable on the later of the Effective Date and the date that is ten (10) Business Days after the
date on which such Priority Non-Tax Claim becomes an Allowed Priority Non-Tax Claim, in
each case, or as soon as reasonably practicable thereafter.

       Class 2 Claims are Unimpaired under the Plan. In accordance with section 1126(f) of the
Bankruptcy Code, the Holders of Allowed Priority Non-Tax Claims are conclusively presumed
to accept the Plan and are not entitled to vote to accept or reject the Plan, and the votes of such
Holders shall not be solicited with respect to such Allowed Priority Non-Tax Claims.

        3.       Class 3: Secured Debt Claims. On the Effective Date, or as soon thereafter as
reasonably practicable, each Holder of an Allowed Secured Debt Claim will receive, in full and
final satisfaction of such Allowed Secured Debt Claim, its Pro Rata Share of the equity interests
in Lender NewCo. On the Effective Date, or as soon thereafter as reasonably practicable (and, in
the case of the Excess Escrowed Talos Shares, as soon as reasonably practicable following
receipt by the Post-Effective Date Debtors), the Debtors shall transfer to Lender NewCo the
following Assets or the proceeds related thereto, which such Assets will vest free and clear of
any Liens, Claims or encumbrances:

                   i. the Apache Claims;

                  ii. the Secured Cash Amount; and

                  iii. the Talos Shares.

        Class 3 Claims are Impaired under the Plan. Holders of Allowed Claims in Class 3 are
entitled to vote regarding acceptance thereof.

        4.      Class 4 General Unsecured Claims. On the Effective Date, or as soon thereafter
as reasonably practicable, each Holder of an Allowed General Unsecured Claims will receive, in
full and final satisfaction of such Allowed General Unsecured Claim, a Pro Rata Share of
interests in the Liquidating Trust; provided, that solely in the event Class 4 votes to accept this
Plan, then the Pro Rata Share of the Liquidating Trust interests allocable to the Deficiency
Claims shall not be distributed to the Prepetition Lenders but shall instead be re-allocated to all
Holders of Allowed General Unsecured Claims other than the Prepetition Lenders.

        Class 4 claims are Impaired under the Plan. Holders of Allowed Class 4 Claims are
entitled to vote regarding acceptance thereof.

       5.     Class 5: Intercompany Claims. On the Effective Date, all Intercompany Claims
will be adjusted or reinstated, as determined by the Debtors, subject to the consent of the
Required Lenders.

        Class 5 Claims are Impaired under the Plan. In accordance with section 1126(g) of the
Bankruptcy Code, the Holders of Allowed Intercompany Claims are conclusively presumed to
reject the Plan and are not entitled to vote to accept or reject the Plan, and the votes of such
Holders shall not be solicited with respect to such Allowed Intercompany Claims.

       6.      Class 6: Section 510(b) Claims. On the Effective Date, all of the Debtors’

                                                                                                19
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 24 of 55




outstanding obligations under the Section 510(b) Claims shall be extinguished and canceled, and
each Holder of a Section 510(b) Claim shall receive no Plan Distribution on account of such
Claim.

        Class 6 Claims are Impaired under the Plan. In accordance with section 1126(g) of the
Bankruptcy Code, the Holders of Allowed Section 510(b) Claims are conclusively presumed to
reject the Plan and are not entitled to vote to accept or reject the Plan, and the votes of such
Holders shall not be solicited with respect to such Allowed Section 510(b) Claims.

        7.      Class 7: Intercompany Interests.        On the Effective Date, all Allowed
Intercompany Interests will be adjusted, reinstated, or discharged as determined by the Debtors,
subject to the consent of the Required Lenders.

       Class 7 Interests are Unimpaired under the Plan. In accordance with section 1126(f) of
the Bankruptcy Code, the Holders of Allowed Intercompany Interests are conclusively presumed
to accept the Plan and are not entitled to vote to accept or reject the Plan, and the votes of such
Holders shall not be solicited with respect to such Allowed Intercompany Interests.

       8.      Class 8: Existing Interests. On the Effective Date, Existing Interests will be
cancelled, released, and extinguished and will be of no further force or effect, whether
surrendered for cancellation or otherwise, and each Holder of an Existing Interest will receive no
recovery.

        Class 8 Interests are Impaired under the Plan. In accordance with section 1126(g) of the
Bankruptcy Code, the Holders of Allowed Existing Interests are conclusively presumed to reject
the Plan and are not entitled to vote to accept or reject the Plan, and the votes of such Holders
shall not be solicited with respect to such Allowed Existing Interests.

E.     Special Provision Governing Unimpaired Claims

       Except as otherwise provided in the Plan, nothing under the Plan shall affect the Debtors’
rights with respect to any Unimpaired Claims, including, all rights in respect of legal and
equitable defenses to, or setoffs or recoupments against, any such Unimpaired Claims.

F.     Separate Classification of Other Secured Claims

       Although all Other Secured Claims have been placed in one Class for purposes of
nomenclature within the Plan, each Other Secured Claim, to the extent secured by a Lien on
Collateral different from the Collateral securing a different Other Secured Claim, shall be treated
as being in a separate sub-Class for the purposes of receiving Plan Distributions.

G.     Elimination of Vacant Classes

        Any Class of Claims or Interests that does not have a Holder of an Allowed Claim or
Allowed Interest or a Claim or Interests temporarily Allowed by the Bankruptcy Court as of the
date of the Confirmation Hearing shall be deemed eliminated from the Plan.

H.     Voting Classes; Presumed Acceptance by Non-Voting Classes

                                                                                                20
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 25 of 55




        Classes 3 and 4 are Impaired and are entitled to vote regarding acceptance or rejection of
this Plan; provided, however, if a Class contained Claims eligible to vote and no Holder of
Claims eligible to vote in such Class votes to accept or reject the Plan, the Plan shall be
presumed accepted by the Holders of such Claims in such Class.

I.     Controversy Concerning Impairment

        If any controversy arises as to whether any Claims or Interests, or any Class of Claims or
Interests, are Impaired, the Bankruptcy Court shall, after notice and hearing, determine such
controversy concerning Impairment. Failure to timely file an objection in the Chapter 11 Cases
shall result in such Person or Entity waiving any objection to the Impairment classifications set
forth in the Plan.

J.     Subordinated Claims

        The allowance, classification, and treatment of all Allowed Claims and Allowed Interests
and the respective distributions and treatments under the Plan take into account and conform to
the relative priority and rights of the Claims and Interests in each Class in connection with any
contractual, legal, and equitable subordination rights relating thereto, whether arising under
general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or
otherwise. Pursuant to section 510 of the Bankruptcy Code, the Liquidating Trustee reserves the
right to re-classify any Allowed Claim or Interest in accordance with any contractual, legal, or
equitable subordination relating thereto.

K.     Statutory P&A Claims

        The Debtors’ efforts to satisfy the Funded Statutory P&A Obligations may not be
completed prior to and shall continue following the Effective Date. To the extent that the
Funded Statutory P&A Obligations are completed in accordance with applicable law or
regulation, the Regulatory Agencies’ Claim for P&A Obligations related to such Operated
Property shall be fixed at $0 and shall be deemed fully satisfied and discharged.

If the Debtors, the Liquidating Trustee, or other non-Debtor third party, as applicable, are unable
to satisfy any such Funded Statutory P&A Obligations, following the Effective Date with regard
to a particular Operated Property, then the Debtors or the Liquidating Trustee, as applicable,
shall inform the applicable Regulatory Agencies of the same, and the Regulatory Agencies and
the Debtors or the Liquidating Trustee, as applicable, shall work together in good faith to create
or obtain a written estimate of the costs necessary to satisfy the Debtors’ remaining P&A
Obligations as to such Operated Property. Upon agreement over such written estimate, the
Regulatory Agencies’ Claim for P&A Obligations on the applicable lease or right of way shall
immediately be fixed at such amount and shall constitute an Allowed Statutory P&A Claim. To
the extent that the Debtors or the Liquidating Trustee and the applicable Regulatory Agencies are
unable to agree upon an estimate of the costs necessary to satisfy such P&A Obligations, then
such dispute shall be submitted to the Bankruptcy Court, which shall, after notice and an
evidentiary hearing, set the Regulatory Agencies’ Allowed Statutory P&A Claim for such
Operated Property. For the avoidance of doubt, Statutory P&A Claims shall not be assignable or
payable, under any theory, including subrogation, to any party other than a Regulatory Agency.


                                                                                                21
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 26 of 55




L.     2017 Chapter 11 Unsecured Creditor Claims

        Nothing in this Chapter 11 Plan shall impair or otherwise modify the rights of the 2017
Chapter 11 Unsecured Creditors to receive distributions from the 2017 Chapter 11 Unsecured
Creditor Reserve. Distributions from the 2017 Chapter 11 Unsecured Creditor Reserve shall be
made by the Liquidating Trustee in accordance with the 2017 Chapter 11 Plan and Article IV
section D, paragraph 5 of this Plan.

M.     Cramdown

        If any Class is deemed to reject the Plan or is entitled to vote on the Plan and does not
vote to accept the Plan, the Debtors may (a) seek Confirmation of the Plan under section 1129(b)
of the Bankruptcy Code or (b) amend or modify the Plan in accordance with the terms hereof and
the Bankruptcy Code. If a controversy arises as to whether any Claims or Interests, or any Class
of Claims or Interests, are Impaired, the Bankruptcy Court shall, after notice and a hearing,
determine such controversy on or before the Confirmation Date.

N.     No Waiver

        Nothing contained in the Plan shall be construed to waive the Debtors’ or other Person’s
right to object on any basis to any Claim or Interest.

                                  ARTICLE IV.
                     MEANS FOR IMPLEMENTATION OF THE PLAN

A.     Vesting of Assets in the Liquidating Trust

        On the Effective Date, the Castex Liquidating Trust shall be deemed duly formed and the
Debtors shall be deemed to have irrevocably transferred and assigned (in accordance with any
applicable tax laws) to the Liquidating Trust, the Liquidating Trust Assets, to hold in trust for the
Liquidating Trust Beneficiaries pursuant to the terms of this Plan and the Liquidating Trust
Agreement. Except as otherwise provided by this Plan, upon the Effective Date, title to the
Liquidating Trust Assets shall pass to the Liquidating Trust free and clear of all Claims and
Interests, in accordance with section 1141 of Bankruptcy Code.

B.     Discharge of the CRO

       On the Effective Date, the Debtors’ Chief Restructuring Officer shall be discharged and
released from any further obligation or duty to the Debtors.

C.     The Post-Effective Date Debtors

       1.     Single Share. On the Effective Date, the Single Share of the Post-Effective Date
Holdco shall be issued to the Liquidating Trustee to hold in trust for the benefit of the
Liquidating Trust Beneficiaries and the Single Share shall be recorded on the books and records
maintained by the Liquidating Trustee.



                                                                                                  22
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 27 of 55




        2.      Continued Corporate Existence. Except as otherwise provided in the Plan, the
Debtors shall continue to exist after the Effective Date as the Post-Effective Date Debtors in
accordance with the applicable laws of the respective jurisdictions in which they are incorporated
or organized, including in accordance with the Amended Organizational Documents, as
applicable. After the Effective Date, pursuant to this Plan, the Liquidating Trustee shall have the
sole authority to manage the operations of the Post-Effective Date Debtors without any further
approval by the Bankruptcy Court and free of any restrictions of the Bankruptcy Code or
Bankruptcy Rules. The Post-Effective Date Debtors shall operate solely to the extent required to
liquidate the Debtors’ oil and gas interests, which shall, for the avoidance of doubt, include
operations related to the plugging and abandonment, and decommissioning of the Debtors’ oil
and gas interests (other than those for which title is relinquished, abandoned, and/or otherwise
transferred to a non-Debtor). For the avoidance of doubt, the Post-Effective Date Debtors shall
not operate any of the Abandoned Assets following the Effective Date.

        3.     Winddown of the Debtors. At such time as Funded Statutory P&A Obligations
are completed or the Debtors’ interest in all Operated Properties is relinquished, abandoned,
and/or otherwise transferred to a non-Debtor, the Debtors shall be deemed dissolved. The
Liquidation Trustee shall have all power to wind up the affairs of the Debtors under applicable
state laws in addition to all the rights, powers, and responsibilities conferred by the Bankruptcy
Code, this Plan, the Liquidation Trust Agreement, and may, but shall not be required to dissolve
the Debtors under applicable state law.

        4.     Corporate Action. Upon the Effective Date, all actions contemplated by this Plan
shall be deemed authorized and approved in all respects. All matters provided for in this Plan
involving the corporate or limited liability company structure of the Debtors or the Post-
Effective Date Debtors, and any corporate or limited liability company action required by the
Debtors or the Post-Effective Date Debtors in connection with this Plan shall be deemed to have
occurred and shall be in effect, without any requirement of further action by the security holders,
directors, managers, or officers of the Debtors or the Post-Effective Date Debtors.

On or before (as applicable) the Effective Date, the appropriate directors, officers, and managers
of the Debtors or the Liquidating Trustee, as applicable, shall be authorized and directed to issue,
execute, and deliver the agreements, documents, securities, and instruments contemplated by this
Plan (or necessary or desirable to effect the transactions contemplated by this Plan). The
authorizations and approvals contemplated herein shall be effective notwithstanding any
requirements under nonbankruptcy law.

       5.      Intercompany Interests; Corporate Reorganization. To the extent reinstated
under the Plan, on the Effective Date, the Intercompany Interests shall be reinstated for the
ultimate benefit of the Holders of Claims and Interests as set forth in the Plan without the need
for any further corporate action or approval of any board of directors, board of managers,
managers, management, or stockholders of any Debtor or Post-Effective Date Debtor, as
applicable, the certificates and all other documents representing the Intercompany Interests shall
be deemed to be in full force and effect.




                                                                                                 23
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 28 of 55




D.     The Liquidating Trust

       The following provisions of this section are intended to summarize the material terms of
the Liquidating Trust Agreement (attached hereto as Exhibit D), which shall control the
formation, operations and dissolution of the Liquidating Trust. In the event of any conflict
between the terms of this section and the terms of the Liquidating Trust Agreement, the terms of
the Liquidating Trust Agreement shall govern.

        1.      Formation of the Liquidating Trust. On or before the Effective Date, the
Liquidating Trust Agreement shall be executed by the Debtors and the Liquidating Trustee, and
all other necessary steps shall be taken to establish the Liquidating Trust. For the avoidance of
doubt, entry of the Confirmation Order shall constitute a finding that the Liquidating Trust exists
and is a valid Entity for purposes of all non-bankruptcy law.

        2.      Purpose of Liquidating Trust. The Liquidating Trust shall be established only for
the purposes of liquidating the Liquidating Trust Assets, including, but not limited to prosecuting
and resolving objections to Disputed Claims against the Debtors, and liquidating and distributing
its Assets, with no objective to continue or engage in the pursuit of a trade or business; provided,
however, that the Liquidating Trustee shall be authorized to manage the operation of the
Debtors’ oil and gas properties to the extent that such operation is necessary to preserve the value
of Liquidating Trust Assets pending liquidation, to satisfy Funded Statutory P&A Obligations, or
to comply with any applicable health, safety, or environmental obligation arising from or related
to the Liquidating Trust Assets or the Operated Properties. Notwithstanding any other section of
this Plan or the Liquidating Trust Agreement, it is the express intent that the Liquidating Trust
shall survive until such purpose is either achieved or determined to be impracticable or
impossible.

        3.     Authority of Liquidating Trustee. Subject only to the limitations contained in this
Plan, the Confirmation Order, or the Liquidating Trust Agreement, the Liquidating Trustee shall
have, by way of illustration and not limitation, the following duties, responsibilities, authorities,
and powers: (A) the power and authority to hold, manage, sell, and distribute the Liquidating
Trust Assets in accordance with the Plan, (B) the power and authority to prosecute and resolve
all Retained Causes Action, (C) the power and authority to prosecute and resolve objections to
Disputed Claims against the Debtors, (D) the power and authority to perform such other
functions as are provided in this Plan and Liquidating Trust Agreement.

        4.      Priority of Distribution of Liquidating Trust Assets. The Liquidating Trust,
through the Liquidating Trustee, shall be responsible for distributing Liquidating Trust Assets,
other than the 2017 Chapter 11 Unsecured Creditor Reserve, or the proceeds thereof, in the order
of priority shown: (i) to satisfy outstanding, Allowed Priority Non-Tax Claims, if any; then (ii) to
satisfy Funded Statutory P&A Obligations, if any; then (iii) to satisfy outstanding Allowed
Statutory P&A Claims, if any; and then (iv) to satisfy outstanding Allowed General Unsecured
Claims, if any. For the avoidance of doubt, all expenses of the Liquidating Trust that are directly
related to the administration of the Liquidating Trust Assets, including, but not limited to the
liquidation of the Debtors’ oil and gas properties, shall be taxed against the gross proceeds of the
Liquidating Trust Assets and shall be satisfied prior to any subsequent Plan Distributions. Other


                                                                                                  24
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 29 of 55




than the enumerated Claims, no Claims against the Debtors or their Estates shall be charged
against the Liquidating Trust.

The Liquidating Trust, through the Liquidating Trustee, shall be responsible for distributing the
2017 Chapter 11 Unsecured Creditor Reserve in accordance with the 2017 Chapter 11 Plan.

        5.      Procedure for Distribution of Liquidating Trust Assets. The Liquidating Trustee
shall distribute Cash in accordance with the Liquidating Trust Agreement, beginning on the
Effective Date or as soon thereafter as is practicable, from the Liquidating Trust Assets on hand
(including any Cash received from the Debtors on the Effective Date), except such amounts (i) as
would be distributable to a Holder of a Disputed Claim if such Disputed Claim had been
Allowed, prior to the time of such Plan Distribution (but only until such Claim is resolved), (ii)
as are reasonably necessary to meet contingent liabilities and to maintain the value of the
Liquidating Trust Assets during litigation, (iii) to pay reasonable expenses (including, but not
limited to, any taxes imposed on the Liquidating Trust or in respect of the Liquidating Trust
Assets), and (iv) to satisfy other liabilities incurred by the Liquidating Trust in accordance with
this Plan or the Liquidating Trust Agreement. For purposes of this subsection, (a) Statutory P&A
Claims shall be deemed Disputed Claims until such time as any such Claim is liquidated or
otherwise Allowed pursuant to Article III, section K of this Plan; and (b) contingent P&A
Indemnification Claims shall be deemed Disputed Claims until such time as any such Claim is
liquidated or otherwise Allowed pursuant to Bankruptcy Code section 502(c) and all reductions
of such Claim pursuant to Article VI section F of this Plan have been applied.

        6.      Compensation of the Liquidating Trustee. The Liquidating Trustee shall be
entitled to reasonable compensation as set forth in the Liquidating Trust Agreement.

       7.      Retention of Professionals by the Liquidating Trustee. The Liquidating Trustee
may retain and reasonably compensate counsel and other professionals to assist in his duties as
Liquidating Trustee on such terms as the Liquidating Trustee deems appropriate without
Bankruptcy Court approval. The Liquidating Trustee may retain any professional who
represented parties in interest in these Chapter 11 Cases.

        8.     Tax Returns. The Liquidating Trustee shall file all necessary tax returns and other
filings with governmental authorities on behalf of the Liquidating Trust and the Liquidating
Trust Assets held therein pursuant to the terms of the Liquidating Trust Agreement.

        9.     Tax Treatment. For federal income tax purposes, it is intended that the
Liquidating Trust be classified as a liquidating trust under section 301.7701-4 of the Treasury
regulations and that such trust be owned by its Liquidating Trust Beneficiaries. Accordingly, for
federal income tax purposes, it is intended that the Liquidating Trust Beneficiaries be treated as
if they had received a distribution from the Debtors’ Estates of an undivided interest in each of
the Liquidating Trust Assets (to the extent of the value of their respective shares in the applicable
assets) and then contributed such interests to the Liquidating Trust, and the Liquidating Trust
Beneficiaries will be treated as grantors and owners thereof.

       10.     Preservation of Right to Investigate. The preservation for the Liquidating Trust of
any and all rights to conduct investigations pursuant to Bankruptcy Rule 2004 is necessary and


                                                                                                  25
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 30 of 55




relevant to the liquidation and administration of the Liquidating Trust Assets. Accordingly, the
Liquidating Trustee shall have the same rights as the Debtors to conduct investigations pursuant
to Bankruptcy Rule 2004 as those held by the Debtors prior to the Effective Date. Such powers
to investigate pursuant to Bankruptcy Rule 2004 shall vest with the Liquidating Trustee and shall
continue until dissolution of the Liquidating Trust.

        11.     Termination and Dissolution. The Liquidating Trust shall terminate upon the date
on which all of the following events (each, a “Termination Condition,” and, collectively, the
“Termination Conditions”) have occurred: (i) the dissolution of the Post-Effective Date Debtors
pursuant to paragraph 3 of Article IV section C of this Plan; (ii) the Liquidating Trust Assets,
including Causes of Action transferred and assigned to the Liquidating Trust, are fully resolved,
abandoned or liquidated in accordance with the Plan and Liquidating Trust Agreement; (iii) all
Cash has been completely distributed in accordance with the Plan and Liquidating Trust
Agreement; (iv) all tax returns and any other filings or reports have been filed with the
appropriate state or federal regulatory authorities; and (v) the order closing the Chapter 11 Cases
is a Final Order. Upon the occurrence of each of the foregoing events, the duties, responsibilities
and powers of the Liquidating Trustee shall terminate, and the Liquidating Trustee shall be
discharged. Except in the circumstances set forth below, the Liquidating Trustee shall dissolve
the Liquidating Trust in accordance with the provisions of this section no later than five (5) years
after the Effective Date in accordance with applicable IRS revenue procedures.

The Bankruptcy Court may extend the term of the Liquidating Trust one or more times (not to
exceed a total of four extensions, unless the Liquidating Trustee receives a favorable ruling from
the IRS that any further extension would not adversely affect the status of the Liquidating Trust
as a liquidating trust for federal income tax purposes) for a finite period upon a showing of good
cause and based on the particular circumstance at issue. Each such extension must be approved
by the Bankruptcy Court with notice thereof to all unpaid Liquidating Trust Beneficiaries.

Notwithstanding any other section of this Plan or the Liquidating Trust Agreement, it is the
express intent that the Liquidating Trust shall survive until each of the Termination Conditions
have either occurred or determined to be impracticable or impossible. To the extent that the
Liquidating Trust shall be deemed terminated pursuant to applicable law at any time prior to the
occurrence of each Termination Condition, the Liquidating Trustee shall not be discharged, but
shall have such “wind-up” powers, both express and implied, as are necessary to achieve all
outstanding Termination Conditions, including, but, not limited to the authority to (i) continue
prosecuting any Causes of Action belonging to the Liquidating Trust; (ii) continue Claim
administration responsibilities set forth in Article VI section B paragraph 2 of the Plan; and (iii)
distribute the Cash proceeds of the Liquidating Trust Assets in a manner consistent with the
Liquidating Trust Agreement. In no event shall the Liquidating Trust Beneficiaries be entitled to
receive in-kind distributions of the Liquidating Trust Assets.

E.     Plan Funding

       Plan Distributions of Cash shall be funded solely from the Debtors’ Cash on hand as of
the Effective Date and not from other sources, including, for the avoidance of doubt, any Talos
Shares, proceeds of, or recoveries on account of, the Apache Claims, or Cash constituting the
Secured Cash Amount transferred to Lender NewCo.

                                                                                                 26
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 31 of 55




F.     Abandonment of Certain Assets

        Immediately upon the occurrence of the Effective Date, the Debtors’ rights to and
interests in unexpired federal leases, rights-of-way, and right-of-use-and- easements listed on the
Schedule of Abandoned Assets are abandoned pursuant to the Plan, in each case, without further
notice to or order of the Bankruptcy Court, pursuant to sections 105(a) and 554(a) of the
Bankruptcy Code and/or deemed rejected pursuant to section 365 of the Bankruptcy Code, as
applicable. The Abandoned Assets shall not be allocated to nor vest in the Post-Effective Date
Debtors or Lender NewCo. Except as otherwise provided in this Plan or the Confirmation Order,
the Debtors’ Estates, Lender NewCo, the Liquidating Trust and the Post-Effective Date Debtors
shall not be liable for any obligations whatsoever arising from or relating to the post-Effective
Date period with regards to the Abandoned Assets. For the avoidance of doubt: (i) nothing in
this section shall modify or otherwise impair the treatment of Allowed P&A Indemnification
Claims under this Plan; and (ii) nothing in this Plan or the Confirmation Order shall be construed
as barring, waiving, or limiting any Regulatory Agencies’ rights to assert a claim against the
Debtors, the Post-Effective Date Debtors, or any co- lessees or predecessors in interest with
respect to the Abandoned Assets for any P&A Obligations for the Abandoned Assets.

G.     Closing of the Chapter 11 Cases

       After the Effective Date, the Liquidating Trustee shall be authorized, but not directed, to
submit an order to the Bankruptcy Court under certification of counsel that is in form and
substance acceptable to the UST that closes and issues a final decree for each of the Chapter 11
Cases.

                           ARTICLE V.
      TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A.     Executory Contracts and Unexpired Leases

       1.      General Treatment.

               (a)    As of and subject to the occurrence of the Effective Date, all Executory
Contracts and Unexpired Leases to which any of the Debtors are parties shall be deemed
rejected, unless such contract or lease (i) was previously assumed or rejected by the Debtors
pursuant to an order of the Bankruptcy Court; (ii) previously expired or terminated pursuant to
its own terms or by agreement of the parties thereto; (iii) is the subject of a motion to assume
filed by the Debtors on or before the Confirmation Date; (iv) is identified in the Plan; or (v) is
identified for assumption on the Schedule of Assumed Contracts included in the Plan
Supplement.

              (b)     Subject to the occurrence of the Effective Date, entry of the Confirmation
Order by the Bankruptcy Court shall constitute approval of the assumptions or rejections
provided for in the Plan pursuant to sections 365(a) and 1123 of the Bankruptcy Code and a
determination by the Bankruptcy Court that the Post-Effective Date Debtors have provided
adequate assurance of future performance under such assumed Executory Contracts and
Unexpired Leases. Each Executory Contract and Unexpired Lease assumed pursuant to the Plan


                                                                                                27
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 32 of 55




shall vest in and be fully enforceable by the Post-Effective Date Debtors in accordance with its
terms, except as modified by the provisions of the Plan, any order of the Bankruptcy Court
authorizing and providing for its assumption, or applicable law.

                (c)     To the maximum extent permitted by law, to the extent any provision in
any Executory Contract or Unexpired Lease assumed pursuant to the Plan restricts or prevents,
or purports to restrict or prevent, or is breached or deemed breached by, the assumption of such
Executory Contract or Unexpired Lease (including any “change of control” provision), then such
provision shall be deemed modified such that the transactions contemplated by the Plan shall not
entitle the non-Debtor party thereto to terminate such Executory Contract or Unexpired Lease or
to exercise any other default-related rights with respect thereto.

                (d)    The Debtors reserve the right, on or before 5:00 p.m. (prevailing Central
Time) on the date that is seven (7) days before the Confirmation Hearing, or such other time as
may be agreed in writing between the Debtors and the applicable counterparty, to amend the
Schedule of Assumed Contracts to add or remove any Executory Contract or Unexpired Lease;
provided that if the Confirmation Hearing is adjourned or continued, such amendment right shall
be extended to 5:00 p.m. (prevailing Central Time) on the date that is seven (7) days before the
rescheduled or continued Confirmation Hearing, and this provision shall apply in the case of any
and all subsequent adjournments and continuances of the Confirmation Hearing; provided,
further that the Debtors may amend the Schedule of Assumed Contracts to add or delete any
Executory Contracts or Unexpired Leases after such date to the extent agreed with the relevant
counterparties and entry of an order of the Bankruptcy Court.

               2.      Determination of Cure Amounts and Deemed Consent.

              (a)    Any Cure Amount shall be satisfied, pursuant to section 365(b)(1) of the
Bankruptcy Code, by payment of the Cure Amount, as reflected in the applicable cure notice, or
on such other terms as the parties to such Executory Contracts or Unexpired Leases and the
Debtors may otherwise agree.

                (b)     The Debtors shall file, as part of the Plan Supplement, the Schedule of
Assumed Contracts. At least ten (10) days before the Confirmation Hearing, the Debtors shall
serve a notice on parties to Executory Contracts or Unexpired Leases to be assumed or
assumed and assigned reflecting the Debtors’ intention to potentially assume or assume and
assign the contract or lease in connection with this Plan and, where applicable, setting forth the
proposed Cure Amount (if any). Any objection by a counterparty to an Executory Contract
or Unexpired Lease to the proposed assumption, assumption and assignment, or related
Cure Amount must be filed, served, and actually received by the Debtors within ten (10)
days of the service of the assumption notice, or such shorter period as agreed to by the
parties or authorized by the Bankruptcy Court. Any counterparty to an Executory Contract
or Unexpired Lease that does not timely object to the notice of the proposed assumption of such
Executory Contract or Unexpired Lease shall be deemed to have assented to assumption of the
applicable Executory Contract or Unexpired Lease notwithstanding any provision thereof that
purports to (i) prohibit, restrict, or condition the transfer or assignment of such contract or lease;
(ii) terminate or modify, or permit the termination or modification of, a contract or lease as a
result of any direct or indirect transfer or assignment of the rights of any Debtor under such

                                                                                                   28
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 33 of 55




contract or lease or a change, if any, in the ownership or control to the extent contemplated by
the Plan; (iii) increase, accelerate, or otherwise alter any obligations or liabilities of any Debtor,
or any Post-Effective Date Debtor, under such Executory Contract or Unexpired Lease; or (iv)
create or impose a Lien upon any property or Asset of any Debtor, or Post-Effective Date
Debtor, as applicable. Each such provision shall be deemed to not apply to the assumption of
such Executory Contract or Unexpired Lease pursuant to the Plan and counterparties to
assumed Executory Contracts or Unexpired Leases that fail to object to the proposed
assumption in accordance with the terms set forth in this Section V.A(2)(b), shall forever be
barred and enjoined from objecting to the proposed assumption or to the validity of such
assumption (including with respect to any Cure Amounts or the provision of adequate assurance
of future performance), or taking actions prohibited by the foregoing or the Bankruptcy Code on
account of transactions contemplated by the Plan.

               (c)    If there is an Assumption Dispute pertaining to assumption of an
Executory Contract or Unexpired Lease (other than a dispute pertaining to a Cure Amount),
such dispute shall be heard by the Bankruptcy Court before such assumption becomes effective;
provided, the Debtors or Post-Effective Date Debtors, as applicable, may settle any Assumption
Dispute without any further notice to any party or any action, order, or approval of the
Bankruptcy Court.

               (d)    To the extent an Assumption Dispute relates solely to the Cure Amount,
the Debtors may assume and/or assume and assign the applicable Executory Contract or
Unexpired Lease before the resolution of the Assumption Dispute; provided, that the Post-
Effective Date Debtors shall be responsible to pay the determined amount to be Allowed by the
Bankruptcy Court or otherwise agreed to by such non-Debtor party. The Debtors or Post-
Effective Date Debtors, as applicable, may settle any dispute regarding the Cure Amount or the
nature thereof without any further notice to any party or any action, order, or approval of the
Bankruptcy Court.

              (e)     Assumption or assumption and assignment of any Executory Contract or
Unexpired Lease pursuant to the Plan or otherwise shall result in the full release and satisfaction
of any Claims against any Debtor or defaults by any Debtor, whether monetary or nonmonetary,
including defaults of provisions restricting the change in control or ownership interest
composition or other bankruptcy-related defaults, arising under any assumed Executory Contract
or Unexpired Lease at any time before the date that the Debtors assume or assume and assign
such Executory Contract or Unexpired Lease. Any Proofs of Claim filed with respect to an
Executory Contract or Unexpired Lease that has been assumed or assumed and assigned shall
be deemed disallowed and expunged, without further notice to or action, order, or approval of the
Bankruptcy Court or any other Person, upon the assumption of such Executory Contracts or
Unexpired Leases.

B.     Insurance Policies

        Notwithstanding any other provision of the Plan or Plan Documents, all of the Debtors’
insurance policies and any agreements, documents, or instruments relating thereto are expressly
assumed by the Debtors and assigned to Liquidating Trust. Nothing contained in the Plan shall
constitute or be deemed a waiver of any Cause of Action that the Debtors or the Liquidating

                                                                                                   29
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 34 of 55




Trust may hold against any Person or Entity related thereto.

C.     Claims Based on Rejection of Executory Contracts or Unexpired Leases

        Except as otherwise provided by the Bar Date Order or other Final Order of the
Bankruptcy Court, all Proofs of Claim, with respect to Claims arising from the rejection of
Executory Contracts or Unexpired Leases, pursuant to the Plan or the Confirmation Order, if
any, must be filed with the Bankruptcy Court within thirty (30) days after the later of: (i) the date
of entry of any order of the Bankruptcy Court (including the Confirmation Order) approving
such rejection; (ii) the effective date of such rejection; (iii) the Effective Date; or (iv) the date
after the Effective Date that the applicable Schedules are altered, amended, modified, or
supplemented, but only with respect to any Executory Contract or Unexpired Lease thereby
affected. Any Claims arising from the rejection of an Executory Contract or Unexpired Lease
not filed with the Bankruptcy Court within such time will be automatically disallowed, forever
barred from assertion, and shall not be enforceable against the Debtors or the Post-Effective Date
Debtors, the Estate, or their property without the need for any objection by the Post-Effective
Date Debtors or further notice to, or action, order, or approval of the Bankruptcy Court or any
other Entity, and any Claim arising out of the rejection of the Executory Contract or Unexpired
Lease shall be deemed fully satisfied, released, and discharged, notwithstanding anything in the
Schedules or a Proof of Claim to the contrary. All Allowed Claims arising from the rejection of
the Debtors’ Executory Contracts or Unexpired Leases shall be classified and treated as Class 4
(General Unsecured Claims) Claims.

D.     Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired
       Leases

        Except as explicitly provided in the Plan, nothing in the Plan shall waive, excuse, limit,
diminish, or otherwise alter any of the defenses, claims, Causes of Action, or other rights of the
Debtors or the Liquidating Trustee under any executory or non-executory contract or unexpired
or expired lease. Rejection of any Executory Contract or Unexpired Lease pursuant to the Plan
or otherwise shall not constitute a termination of preexisting obligations owed to the Debtors, the
Liquidating Trust, or the Post-Effective Date Debtors, as applicable, under such Executory
Contracts or Unexpired Leases. In particular, notwithstanding any non-bankruptcy law to the
contrary, the Debtors expressly reserve for the Liquidating Trust and do not waive any right to
receive, or any continuing obligation of a counterparty to provide, warranties or continued
maintenance obligations on goods previously purchased by the Debtors contracting from non-
Debtors counterparties to rejected Executory Contracts or Unexpired Leases.

E.     Reservation of Rights

        Nothing in the Plan shall increase, augment, or add to any of the duties, obligations,
responsibilities, or liabilities of the Debtors or the Post-Effective Date Debtors, as applicable,
under any executory or non-executory contract or unexpired or expired lease. Neither the
exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Schedule of
Assumed Contracts, nor anything contained in the Plan, shall constitute an admission by the
Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease or
that the Debtors have any liability thereunder. If there is a dispute regarding whether a contract

                                                                                                  30
       Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 35 of 55




or lease is or was executory or unexpired at the time of assumption or rejection, the Debtors or
Liquidating Trustee, as applicable, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter the treatment of such contract or lease under the Plan.

                              ARTICLE VI.
          CLAIM/INTEREST OBJECTION PROCEDURES, TREATMENT OF
     DISPUTED CLAIMS/INTERESTS AND PROCEDURE FOR ASSERTING CLAIMS

A.      Objection Process

        Except insofar as a Claim is Allowed under the Plan, only the Debtors or the Liquidating
Trustee, as applicable, shall be entitled to object to Claims. Except as otherwise expressly
provided in the Plan and notwithstanding any requirements that may be imposed pursuant to
Bankruptcy Rule 9019, after the Effective Date, the Liquidating Trustee shall have the exclusive
authority (a) to file, withdraw, or litigate to judgment objections to Claims; (b) to settle or
compromise any Disputed Claim without any further notice to or action, order, or approval by
the Bankruptcy Court; and (c) to administer and adjust the Debtors’ claims register to reflect any
such settlements or compromises without any further notice to or action, order, or approval by
the Bankruptcy Court.

B.      Delivery of Distributions and Undeliverable or Unclaimed Distributions

        1.      Record Date for Distribution. As of the close of business on the Distribution
Record Date, the various transfer registers for each of the Classes of Claims or Interests as
maintained by the Debtors or their respective agents shall be closed, and neither the Debtors, the
Liquidating Trustee nor their respective agents shall be required to make any further changes in
the record Holders of any of the Claims or Interests. The Debtors and Liquidating Trustee shall
have no obligation to recognize any transfer of the Claims or Interests occurring on or after the
Distribution Record Date. The Debtors and the Liquidating Trustee shall be entitled to recognize
and deal for all purposes hereunder only with those record Holders stated on the transfer ledgers
as of the close of business on the Distribution Record Date, to the extent applicable.

        2.      Delivery of Distributions in General. Except as otherwise provided herein, the
Liquidating Trustee shall make Plan Distributions to Holders of Allowed Claims and Allowed
Interests (as applicable) as of the Distribution Record Date at the address for each such Holder as
indicated on the Debtors’ records as of the date of any such distribution: provided, however, that
the manner of such Plan Distributions shall be determined at the discretion of the Liquidating
Trustee; provided further, however, that the address for each Holder of an Allowed Claim shall
be deemed to be the address set forth in any Proof of Claim or Proof of Interest filed by that
Holder.

        3.     Minimum Distributions. To the extent Cash is distributed under the Plan or the
Liquidating Trust Agreement, no Cash payment of less than $50.00 shall be made to a Holder on
account of any Allowed Claim or Interest, and such amounts shall be retained by the Post-
Effective Date Debtors.



                                                                                                31
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 36 of 55




       4.     Request for Tax Forms; Undeliverable Distributions; and Unclaimed Property.
Prior to making any Plan Distributions required under the Plan or the Liquidating Trust
Agreement, the Liquidating Trustee may request that Holders provide an executed Form W-9 or
Form W-8 as appropriate (“Request for Tax Form”). In the event that any Holder fails to execute
and return such Request for Tax Form within a reasonable time or if a Request for Tax Form is
returned as undeliverable (and the Liquidating Trustee is unable after reasonable efforts to
determine the then-current address of such Holder), such Plan Distributions shall be deemed
unclaimed property.

Further, if a Plan Distribution is returned as undeliverable, no further Plan Distributions to such
Holder will be made unless and until the Liquidating Trustee is notified in writing of such
Holder’s then current address.

The Liquidating Trustee shall file a Notice of Distribution within ten (10) Business Days of the
date on which Plan Distributions are made under the Plan, which notice shall also identify any
Holders having failed to return an executed Request for Tax Form. All claims for undelivered or
undeliverable Plan Distributions must be made no later than the 60th day following the date that
the Notice of Distribution is filed. After such date, all unclaimed Plan Distributions will revert to
the Liquidating Trust for distribution in accordance with this section of this Plan and the Claim
or Equity Interest of any Holder with respect to such Plan Distribution will be discharged and
forever barred. Checks issued in respect of Allowed Claims and/or Equity Interests will be null
and void if not negotiated within ninety (90) days after the date of issuance thereof.

C.     Distributions to Holders of Disputed Claims

        Except as otherwise provided in the Plan, Plan Distributions on account of Disputed
Claims shall be withheld by the Liquidating Trustee until such Claims have been either Allowed
or disallowed. To the extent a Disputed Claim becomes Allowed any Plan Distribution reserved
for such Claim shall be distributed to the Holder thereof. To the extent a Disputed Claim
becomes disallowed, the Plan Distribution reserved for such Claim shall revert to the Liquidating
Trust automatically and without need for a further order by the Bankruptcy Court.

D.     Foreign Currency Exchange Rate

       Except as otherwise provided in a Bankruptcy Court order, as of the Effective Date, any
Claim asserted in currency other than U.S. dollars shall be automatically deemed converted to
the equivalent U.S. dollar value using the exchange rate for the applicable currency as published
in The Wall Street Journal, National Edition, on the Petition Date.

E.     Setoffs and Recoupment

        Except as expressly provided in the Plan, or otherwise ordered by the Bankruptcy Court,
the Liquidating Trustee may, pursuant to section 553 of the Bankruptcy Code, withhold, set off
and/or recoup against any Plan Distributions to be made on account of any Allowed Claim or
Interest, any and all claims, rights, and Causes of Action, including contingent or unliquidated
claims, that the Debtors or the Liquidating Trust may hold against the Holder of such Allowed

                                                                                                  32
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 37 of 55




Claim or Interest; provided, however, that neither the failure to effectuate a setoff or recoupment
nor the allowance of any Claim hereunder shall constitute a waiver or release by the Liquidating
Trust or its successor of any and all claims, rights, and Causes of Action that the Debtors, the
Liquidating Trust, or their successor may possess against the applicable Holder. In no event
shall any Holder of Claims against, or Interests in, the Debtors be entitled to recoup any such
Claim or Interest against any claim, right, or Cause of Action of the Debtors or the Post-Effective
Date Debtors, as applicable, unless such Holder has actually performed such recoupment and
provided notice thereof in writing to the Debtors in accordance with Article XI section E of the
Plan on or before the Effective Date, notwithstanding any indication in any Proof of Claim or
otherwise that such Holder asserts, has, or intends to preserve any right of recoupment.

F.     Claims Paid or Payable by Third Parties

        1.     Claims Paid by Third Parties. The Debtors or the Liquidating Trustee, as
applicable, shall reduce in full a Claim, and such Claim shall be disallowed without a Claim
objection having to be filed and without any further notice to or action, order, or approval of the
Bankruptcy Court, to the extent that the Holder of such Claim receives payment in full on
account of such Claim from a party that is not the Debtors or Liquidating Trustee, including, for
the avoidance of doubt any payment from the proceeds of any insurance policy purchased by or
for the benefit of the Debtors or the Debtors’ officers and directors, if any. Subject to the last
sentence of this paragraph, to the extent a Holder of a Claim receives a Plan Distribution on
account of such Claim and receives payment from a party that is not the Debtors or Liquidating
Trustee, such Holder shall, within fourteen (14) days of receipt thereof, repay or return any Plan
Distribution received from the Liquidating Trustee to the extent the Holder’s total recovery
exceeds the amount such Holder was entitled to receive under the Plan on account of the Claim.
The failure of such Holder to timely repay or return such Plan Distribution shall result in the
Holder owing the Liquidating Trustee annualized interest at the Federal Judgment Rate on such
amount owed for each Business Day after the 14-day grace period specified above until the
amount is repaid.

        2.      Claims Payable by Third Parties. No Plan Distributions under the Plan shall be
made on account of an Allowed Claim that is payable under any insurance policy purchased by
or for the benefit of the Debtors or the Debtors’ officers and directors until the Holder of such
Allowed Claim has exhausted all remedies with respect to such insurance policy. To the extent
that one or more of the Debtors’ insurers agrees to satisfy in full or in part a Claim (if and to the
extent the underlying claim forming the basis of the Claim against the Debtors is adjudicated by
a court of competent jurisdiction), then immediately upon such insurers’ agreement to satisfy all
or part of the Claim, the applicable portion of such Claim against the Debtors shall be deemed
expunged without a Claims objection having to be filed and without any further notice to or
action, order, or approval of the Bankruptcy Court.

       3.      Application of Insurance Policies. Nothing contained in the Plan shall constitute
or be deemed a waiver of any Cause of Action that the Debtors or any Entity may hold against
any other Entity, including insurers under any policies of insurance, nor shall anything contained
herein constitute or be deemed a waiver by such insurers of any defenses, including coverage
defenses, held by such insurers.


                                                                                                  33
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 38 of 55




G.     Estimation of Claims and Interests

        Before or after the Effective Date, the Debtors or the Liquidating Trustee, as applicable,
may at any time request that the Bankruptcy Court estimate any Claim that is contingent or
unliquidated pursuant to section 502(c) of the Bankruptcy Code for any reason, regardless of
whether any party previously has objected to such Claim or whether the Bankruptcy Court has
ruled on any such objection, and the Bankruptcy Court shall retain jurisdiction to estimate any
such Claim, including during the litigation of any objection to any Claim or during the appeal
relating to such objection. In the event that the Bankruptcy Court estimates any contingent or
unliquidated Claim, that estimated amount shall constitute either the Allowed amount of such
Claim or a maximum limitation on such Claim for all purposes under the Plan (including for
purposes of Plan Distributions), as determined by the Bankruptcy Court. If the estimated amount
constitutes a maximum limitation of the amount of such Claim, the Debtors, the Liquidating
Trustee, as applicable, may elect to pursue any supplemental proceedings to object to any
ultimate Plan Distribution on such Claim. Notwithstanding section 502(j) of the Bankruptcy
Code, in no event shall any holder of a Claim that has been estimated pursuant to section 502(c)
of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such estimation
unless such holder has filed a motion requesting the right to seek such reconsideration on or
before 21 days after the date on which such Claim is estimated.

H.     Adjustment to Claims or Interests Without Objection

        Any duplicate Claim or Interest that has been paid or satisfied, or any Claim or Interest
that has been amended or superseded, may be adjusted or expunged on the Claims Register by
the Liquidating Trustee without any further notice to or action, order, or approval of the
Bankruptcy Court.

I.     Disallowance of Claims or Interests

        Except as otherwise specifically provided in the Plan, any Claims or Interests held by
Entities from which property is recoverable under sections 542, 543, 550, or 553 of the
Bankruptcy Code, or that is a transferee of a transfer avoidable under sections 522(f), 522(h),
544, 545, 547, 548, 549, or 724(a) of the Bankruptcy Code, shall be deemed disallowed pursuant
to section 502(d) of the Bankruptcy Code, and Holders of such Claims or Interests may not
receive any Plan Distributions on account of such Claims until such time as any objection to
those Claims or Interests have been settled or a Bankruptcy Court order with respect thereto has
been entered.

        Except as provided herein or otherwise agreed, any and all Proofs of Claim or Proofs of
Interest filed after the Bar Date shall be deemed disallowed and expunged as of the Effective
Date without any further notice to or action, order, or approval of the Bankruptcy Court, and
Holders of such Claims may not receive any Plan Distributions on account of such Claims,
unless on or before the Confirmation Hearing such late Claim has been deemed timely filed by a
Final Order.



                                                                                               34
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 39 of 55




J.     Amendments to Claims or Interests

        On or after the Effective Date, a Claim or Interest may not be filed or amended without
the prior authorization of the Bankruptcy Court or the Liquidating Trustee and any such new or
amended Claim or Interest filed shall be deemed disallowed in full and expunged without any
further action.

                                      ARTICLE VII.
                                EFFECT OF CONFIRMATION

A.     Compromise and Settlement of Claims, Interests, and Controversies

        Pursuant to section 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019 and in
consideration for the Plan Distributions and other benefits provided pursuant to the Plan, the
provisions of the Plan shall constitute a good faith compromise of Claims, Interests, and
controversies relating to the contractual, legal, and subordination rights that a creditor or an
Interest Holder may have with respect to any Allowed Claim or Allowed Interest or any Plan
Distribution to be made on account of such Allowed Claim or Allowed Interest. Entry of the
Confirmation Order shall constitute the Bankruptcy Court’s approval of the compromise or
settlement of all such Allowed Claims, Allowed Interests, and controversies, as well as a finding
by the Bankruptcy Court that such compromise or settlement is in the best interests of the
Debtors, their Estates, and Holders of such Allowed Claims and Allowed Interests, and is fair,
equitable, and reasonable.

B.     Legally Binding Effect

        The provisions of this Plan shall bind all creditors and Interest Holders, whether or not
they accept this Plan. On and after the Effective Date, all Holders of Claims shall be precluded
and enjoined from asserting any Claim (i) against the Debtors or their Assets or properties based
on any transaction or other activity of any kind that occurred prior to the Confirmation Date; and
(ii) any derivative claims, including claims against third parties asserting alter ego claims,
fraudulent transfer claims or any other type of successor liability.

C.     Release of Liens

        Except as otherwise provided in the Plan, or any contract, instrument, release, or other
agreement or document created pursuant to the Plan, on the Effective Date and concurrently with
the applicable Plan Distributions made pursuant to the Plan and, in the case of a Secured Claim,
satisfaction in full of the portion of the Secured Claim that is Allowed as of the Effective Date,
all mortgages, deeds of trust, Liens, pledges, or other security interests against any property of
the Estate shall be fully released and discharged, and all of the right, title, and interest of any
Holder of such mortgages, deeds of trust, Liens, pledges, or other security interests shall revert to
the Liquidating Trust and its successors and assigns. On and after the Effective Date, any Holder
of such Secured Claim (and the applicable agents for such Holder), at the expense of the
Liquidating Trust, shall be authorized and may be directed to release any Collateral or other
property of either Debtors (including any Cash Collateral and possessory Collateral) held by

                                                                                                  35
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 40 of 55




such Holder (and the applicable agents for such Holder), and to take such actions as may be
reasonably requested by the Liquidating Trustee to evidence the release of such Lien, including
the execution, delivery, and filing or recording of such releases. The presentation or filing of the
Confirmation Order to or with any federal, state, provincial, or local agency or department shall
constitute good and sufficient evidence of, but shall not be required to effect, the termination of
such Liens. For the avoidance of doubt, this Section shall not apply to those certain Liens held
by any Governmental Unit for amounts owed by the Debtors for taxes, including, but not limited
to, ad valorem property taxes, unless and until such tax Claims have been paid in full.

D.     Limited Discharge of Debtors and Injunction

        The Confirmation Order will operate as a general resolution with prejudice, as of the
Effective Date, of all pending legal proceedings, if any, against the Debtors and their Assets and
properties and any proceedings not yet instituted against the Debtors or their Assets and
properties, except as otherwise provided in the Plan. Except as otherwise expressly provided in
the Plan or the Confirmation Order, all Persons who have held, hold, or may hold Claims against
the Debtors are permanently enjoined on and after the Effective Date from (a) commencing or
continuing in any manner any action or other proceeding of any kind against the Debtors or the
Liquidating Trust, or their property, with respect to any such Claim, (b) the enforcement,
attachment, collection or recovery by any manner or means of any judgment, award, decree or
order with respect to any such Claim against the Debtors or the Liquidating Trust, or their
property, (c) creating, perfecting, or enforcing any encumbrance of any kind against the Debtors
or the Liquidating Trust, or their property, with respect to such Claim, (d) asserting any right of
subrogation of any kind against any obligation due to the Debtors or the Liquidating Trust, or the
property of the Debtors, the Estates or the Liquidating Trust with respect to any such Claim or
(e) asserting any right of setoff or recoupment against the Debtors, the Estates or the Liquidating
Trust. Unless otherwise provided in the Plan or by order of the Bankruptcy Court, all injunctions
or automatic stays provided for in this case pursuant to section 105, if any, or section 362 of the
Bankruptcy Code, or otherwise, and in existence on the Confirmation Date will remain in full
force and effect until entry of a final decree in these Chapter 11 Cases.

E.     Releases by the Debtors

     AS OF THE EFFECTIVE DATE, EXCEPT FOR THE RIGHTS AND REMEDIES
THAT REMAIN IN EFFECT FROM AND AFTER THE EFFECTIVE DATE TO
ENFORCE THE PLAN, THE CONFIRMATION ORDER, AND THE OBLIGATIONS
CONTEMPLATED BY THE DOCUMENTS IN THE PLAN SUPPLEMENT, ON AND
AFTER THE EFFECTIVE DATE, THE RELEASED PARTIES WILL BE DEEMED
CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND
FOREVER RELEASED AND DISCHARGED, BY THE DEBTORS, THE POST-
EFFECTIVE DATE DEBTORS, AND THE ESTATES, IN EACH CASE ON BEHALF OF
THEMSELVES AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS, AND
REPRESENTATIVES AND ANY AND ALL OTHER PERSONS THAT MAY PURPORT
TO ASSERT ANY CAUSE OF ACTION DERIVATIVELY, BY OR THROUGH THE
FOREGOING PERSONS, FROM ANY AND ALL CLAIMS, INTERESTS,
OBLIGATIONS, SUITS, JUDGMENTS, DAMAGES, DEMANDS, DEBTS, RIGHTS,
AND CAUSES OF ACTION, LOSSES, REMEDIES, OR LIABILITIES WHATSOEVER

                                                                                                 36
     Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 41 of 55




(INCLUDING ANY DERIVATIVE CLAIMS, ASSERTED OR ASSERTABLE ON
BEHALF OF THE DEBTORS, THE POST-EFFECTIVE DATE DEBTORS, OR THE
ESTATES), WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED OR
CONTINGENT, MATURED OR UNMATURED, KNOWN OR UNKNOWN, FORESEEN
OR UNFORESEEN, ACCRUED OR UNACCRUED, EXISTING OR HEREINAFTER
ARISING, WHETHER IN LAW OR EQUITY, WHETHER SOUNDING IN TORT OR
CONTRACT, WHETHER ARISING UNDER FEDERAL OR STATE STATUTORY OR
COMMON LAW, OR ANY OTHER APPLICABLE INTERNATIONAL, FOREIGN, OR
DOMESTIC LAW, RULE, STATUTE, REGULATION, TREATY, RIGHT, DUTY,
REQUIREMENTS OR OTHERWISE THAT THE DEBTORS, THE POST-EFFECTIVE
DATE DEBTORS, THE ESTATES, OR THEIR AFFILIATES WOULD HAVE BEEN
LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER
INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY
CLAIM OR INTEREST OR OTHER PERSON, BASED ON OR RELATING TO, OR IN
ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS, THE
CHAPTER 11 CASES, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR
EVENTS GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED IN THE
PLAN, THE BUSINESS OR CONTRACTUAL ARRANGEMENTS BETWEEN ANY
DEBTOR AND ANY RELEASED PARTY, THE RESTRUCTURING OF CLAIMS AND
INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES, THE NEGOTIATION,
FORMULATION, PREPARATION, OR CONSUMMATION OF THE PLAN, THE
DOCUMENTS IN THE PLAN SUPPLEMENT, OR RELATED AGREEMENTS,
INSTRUMENTS, OR OTHER DOCUMENTS RELATING THERETO, OR THE
SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, IN ALL CASES BASED
UPON ANY ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR
OTHER OCCURRENCE TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.

       ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY COURT
SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL, PURSUANT TO
BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION VII.F. OF THE PLAN
(the “DEBTOR RELEASES”), WHICH INCLUDES BY REFERENCE EACH OF THE
RELATED PROVISIONS AND DEFINITIONS UNDER THE PLAN, AND FURTHER,
SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT THE DEBTOR
RELEASES ARE: (I) IN EXCHANGE FOR THE GOOD, VALUABLE AND ADEQUATE
CONSIDERATION PROVIDED BY THE RELEASED PARTIES, (II) ESSENTIAL TO
THE CONFIRMATION OF THE PLAN, (III) A GOOD FAITH SETTLEMENT AND
COMPROMISE OF THE RELEASED CLAIMS RELEASED BY THE DEBTORS, THE
POST-EFFECTIVE DATE DEBTORS AND THE ESTATES, (IV) IN THE BEST
INTERESTS OF THE DEBTORS, THE ESTATES AND ALL HOLDERS OF CLAIMS
AND INTERESTS, (V) FAIR, EQUITABLE AND REASONABLE, (VI) GIVEN AND
MADE AFTER DUE NOTICE AND OPPORTUNITY FOR HEARING, AND (VII) A BAR
TO ANY OF THE DEBTORS, THE POST-EFFECTIVE DATE DEBTORS, OR THE
ESTATES ASSERTING ANY CLAIM OR CAUSE OF ACTION RELEASED PURSUANT
TO THE DEBTOR RELEASE.




                                                                          37
     Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 42 of 55




F.   RELEASES BY HOLDERS OF CLAIMS AND INTERESTS

      AS OF THE EFFECTIVE DATE, EXCEPT FOR THE RIGHTS AND REMEDIES
THAT REMAIN IN EFFECT FROM AND AFTER THE EFFECTIVE DATE TO
ENFORCE THE PLAN, THE CONFIRMATION ORDER, AND THE OBLIGATIONS
CONTEMPLATED BY THE DOCUMENTS IN THE PLAN SUPPLEMENT, ON AND
AFTER THE EFFECTIVE DATE, THE RELEASED PARTIES WILL BE DEEMED
CONCLUSIVELY, ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY, AND
FOREVER RELEASED AND DISCHARGED, TO THE MAXIMUM EXTENT
PERMITTED BY LAW, AS SUCH LAW MAY BE EXTENDED SUBSEQUENT TO THE
EFFECTIVE DATE BY THE RELEASING PARTIES, FROM ANY AND ALL CLAIMS
AND CAUSES OF ACTION WHATSOEVER (INCLUDING ANY DERIVATIVE
CLAIMS, ASSERTED OR ASSERTABLE ON BEHALF OF THE DEBTORS, THE POST-
EFFECTIVE DATE DEBTORS, OR THEIR ESTATES, INCLUDING ANY CAUSES OF
ACTION ARISING UNDER CHAPTER 5 OF THE BANKRUPTCY CODE), WHETHER
LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR
UNMATURED, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, ASSERTED
OR UNASSERTED, ACCRUED OR UNACCRUED, EXISTING OR HEREINAFTER
ARISING, IN LAW, EQUITY, CONTRACT, TORT, OR OTHERWISE BY STATUTE,
WHETHER ARISING UNDER FEDERAL OR STATE, STATUTORY OR COMMON
LAW, VIOLATIONS OF FEDERAL OR STATE SECURITIES LAWS, OR ANY OTHER
APPLICABLE INTERNATIONAL, FOREIGN, OR DOMESTIC LAW, RULE STATUTE,
REGULATION, TREATY, RIGHT, DUTY, REQUIREMENT OR OTHERWISE, THAT
SUCH HOLDERS OR THEIR ESTATES, AFFILIATES, HEIRS, EXECUTORS,
ADMINISTRATORS, SUCCESSORS, ASSIGNS, MANAGERS, ACCOUNTANTS,
ATTORNEYS, REPRESENTATIVES, CONSULTANTS, AGENTS, AND ANY OTHER
PERSONS CLAIMING UNDER OR THROUGH THEM WOULD HAVE BEEN
LEGALLY ENTITLED TO ASSERT IN THEIR OWN RIGHT (WHETHER
INDIVIDUALLY OR COLLECTIVELY) OR ON BEHALF OF THE HOLDER OF ANY
CLAIM OR INTEREST OR OTHER PERSON, BASED ON OR RELATING TO, OR IN
ANY MANNER ARISING FROM, IN WHOLE OR IN PART, THE DEBTORS, THE
POST-EFFECTIVE DATE DEBTORS, OR THEIR ESTATES, THE CHAPTER 11
CASES, THE SUBJECT MATTER OF, OR THE TRANSACTIONS OR EVENTS
GIVING RISE TO, ANY CLAIM OR INTEREST THAT IS TREATED IN THE PLAN,
THE BUSINESS OR CONTRACTUAL ARRANGEMENTS OR INTERACTIONS
BETWEEN ANY DEBTOR AND ANY RELEASED PARTY, THE RESTRUCTURING
OF ANY CLAIMS OR INTERESTS BEFORE OR DURING THE CHAPTER 11 CASES,
THE NEGOTIATION, FORMULATION, PREPARATION, OR CONSUMMATION OF
THE PLAN, THE DOCUMENTS IN THE PLAN SUPPLEMENT, OR RELATED
AGREEMENTS, INSTRUMENTS, OR OTHER DOCUMENTS, RELATING THERETO,
OR THE SOLICITATION OF VOTES WITH RESPECT TO THE PLAN, IN ALL CASES
BASED UPON ANY ACT OR OMISSION, TRANSACTION, AGREEMENT, EVENT, OR
OTHER OCCURRENCES TAKING PLACE ON OR BEFORE THE EFFECTIVE DATE.

    ENTRY OF THE CONFIRMATION ORDER BY THE BANKRUPTCY COURT
SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL, PURSUANT TO
BANKRUPTCY RULE 9019, OF THE RELEASES IN SECTION VII.G. OF THE PLAN

                                                                          38
     Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 43 of 55




(THE “THIRD-PARTY RELEASE”), WHICH INCLUDES, BY REFERENCE, EACH OF
THE RELATED PROVISIONS AND DEFINITIONS UNDER THE PLAN, AND,
FURTHERMORE, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING
THAT THE THIRD-PARTY RELEASE IS (I) CONSENSUAL, (II) ESSENTIAL TO THE
CONFIRMATION OF THE PLAN, (III) GIVEN IN EXCHANGE FOR THE GOOD,
VALUABLE AND ADEQUATE CONSIDERATION PROVIDED BY THE RELEASED
PARTIES, (IV) A GOOD FAITH SETTLEMENT AND COMPROMISE OF THE
CLAIMS RELEASED BY THE THIRD-PARTY RELEASE, (V) IN THE BEST
INTERESTS OF THE DEBTORS AND THEIR ESTATES, (VI) FAIR, EQUITABLE
AND REASONABLE, (VII) GIVEN AND MADE AFTER DUE NOTICE AND
OPPORTUNITY FOR HEARING, AND (VIII) A BAR TO ANY OF THE RELEASING
PARTIES ASSERTING ANY CLAIM OR CAUSE OF ACTION RELEASED
PURSUANT TO THE THIRD-PARTY RELEASE.

     NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE UNITED
STATES IS NOT A RELEASING PARTY UNDER THE PLAN AND IS NOT
PROVIDING A RELEASE.

G.   Exculpation

     TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EXCEPT
FOR THE RIGHTS THAT REMAIN IN EFFECT FROM AND AFTER THE
EFFECTIVE DATE TO ENFORCE THE PLAN, THE CONFIRMATION ORDER AND
THE OBLIGATIONS CONTEMPLATED BY THE DOCUMENTS IN THE PLAN
SUPPLEMENT, NO EXCULPATED PARTY WILL HAVE OR INCUR, AND EACH
EXCULPATED PARTY WILL BE RELEASED AND EXCULPATED FROM, ANY
CLAIM, OBLIGATION, SUIT, JUDGMENT, DAMAGE, DEMAND, DEBT, RIGHT,
REMEDY LOSS, LIABILITY AND CAUSE OF ACTION IN CONNECTION WITH OR
ARISING OUT OF THE ADMINISTRATION OF THE CHAPTER 11 CASES; THE
NEGOTIATION AND PURSUIT OF DEFINITIVE DOCUMENTS, THE DISCLOSURE
STATEMENT, THE PLAN (INCLUDING THE PLAN SUPPLEMENT), AND ALL
DOCUMENTS RELATING TO THE FOREGOING, OR THE SOLICITATION OF
VOTES FOR, OR CONFIRMATION OF, THE PLAN; THE FUNDING OF THE PLAN;
THE OCCURRENCE OF THE EFFECTIVE DATE; THE ADMINISTRATION OF THE
PLAN OR THE PROPERTY TO BE DISTRIBUTED UNDER THE PLAN; THE
ISSUANCE OF SECURITIES UNDER OR IN CONNECTION WITH THE PLAN; OR
THE TRANSACTIONS IN FURTHERANCE OF ANY OF THE FOREGOING; OTHER
THAN CLAIMS OR CAUSES OF ACTION ARISING OUT OF OR RELATED TO ANY
ACT OR OMISSION OF AN EXCULPATED PARTY THAT CONSTITUTES
INTENTIONAL FRAUD, WILLFUL MISCONDUCT, OR GROSS NEGLIGENCE AS
DETERMINED BY A FINAL ORDER, BUT IN ALL RESPECTS SUCH PERSONS
WILL BE ENTITLED TO REASONABLY RELY UPON THE ADVICE OF COUNSEL
WITH RESPECT TO THEIR DUTIES AND RESPONSIBILITIES PURSUANT TO THE
PLAN. THE EXCULPATED PARTIES HAVE ACTED IN COMPLIANCE WITH THE
APPLICABLE PROVISIONS OF THE BANKRUPTCY CODE WITH REGARD TO
THE SOLICITATION OF THE PLAN AND, THEREFORE, ARE NOT, AND ON
ACCOUNT OF SUCH DISTRIBUTIONS WILL NOT BE, LIABLE AT ANY TIME FOR

                                                                          39
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 44 of 55




THE VIOLATION OF ANY APPLICABLE LAW, RULE, OR REGULATION
GOVERNING THE SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE
PLAN OR SUCH DISTRIBUTIONS MADE PURSUANT TO THE PLAN. THE
EXCULPATION WILL BE IN ADDITION TO, AND NOT IN LIMITATION OF, ALL
OTHER RELEASES, INDEMNITIES, EXCULPATIONS, AND ANY OTHER
APPLICABLE LAW OR RULES PROTECTING SUCH EXCULPATED PARTIES
FROM LIABILITY.

H.     Preservation of Claims and Rights

        Confirmation of this Plan effects no settlement, compromise, waiver or release of any
Claim, Cause of Action, Right of Action or claim for relief unless this Plan or the Confirmation
Order specifically and unambiguously so provides. Exhibit C of this Plan describes (i) those
Claims, Causes of Action, Right of Action or claims (the “Retained Causes of Action”) for relief
currently known to the Debtors; and (ii) circumstances currently known to the Debtors that may
give rise to a Claim, Cause of Action, Right of Action or other claim for relief. All Claims,
Causes of Action, Rights of Action or claims for relief (including, for the avoidance of doubt, the
Apache Claims) are expressly preserved for the benefit of the Debtors’ creditors in accordance
with the terms of this Plan. The non-disclosure or non-discussion of any particular Claim, Cause
of Action, Right of Action or claim for relief is not and shall not be construed as a settlement,
compromise, waiver, or release of any such Claim, Cause of Action, Right of Action or claim for
relief.

        Except as released in the Plan, Confirmation Order, or previous order of the
Bankruptcy Court, the Debtors and the Liquidating Trustee in his capacity as trustee of
the Liquidating Trust, reserve any and all claims and rights against any and all third
parties, whether such claims and rights arose before, on or after the Petition Date, the
Confirmation Date, the Effective Date, the Distribution Record Date and/or any Plan
Distribution date, including, without limitation, any and all Causes of Action, Rights of
Action and/or claims for relief that the Debtors or the Liquidating Trust may have against
(i) any party described or related to the events described in Exhibit C hereto, and (ii) any
insurer and/or insurance policies in which either the Debtors have an insurable or other
interest in or right to make a claim against, any other of the Debtors’ insurers. The entry of
the Confirmation Order shall not constitute res judicata or otherwise bar, estop or inhibit
any actions by the Liquidating Trustee, in his capacity as trustee for the Liquidating Trust,
relating to any claims, Causes of Action or Rights of Action referred to in this Plan, or
otherwise. The Liquidating Trustee shall constitute the representative of the Debtors for
purposes of retaining, asserting and/or enforcing Rights of Action under section
1123(b)(3)(B) of the Bankruptcy Code. On the Effective Date, the Liquidating Trustee shall
be substituted as a party of record in all pending litigation brought by or against any
Debtor without need for further order of the Bankruptcy Court.

I.     Reimbursement or Contribution

       If the Bankruptcy Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that such Claim is
contingent as of the time of allowance or disallowance, such Claim shall be forever disallowed

                                                                                                40
       Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 45 of 55




and expunged notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Confirmation Date: (i) such Claim has been adjudicated as non-contingent or (ii) the relevant
Holder of a Claim has filed a non-contingent Proof of Claim on account of such Claim and a
Final Order has been entered prior to the Confirmation Date determining such Claim is no longer
contingent.

                               ARTICLE VIII.
                         CONDITIONS PRECEDENT TO
                CONFIRMATION AND CONSUMMATION OF THE PLAN

A.      Conditions Precedent to Effectiveness

       The following conditions precedent shall be satisfied, or waived in writing in accordance
with section B of this Article, prior to the occurrence of the Effective Date of the Plan:

       1.     The Debtors shall have taken all steps necessary to transfer to Lender NewCo the
Secured Cash Amount, the Apache Claims and the Talos Shares in accordance with the Plan
immediately upon the occurrence of the Effective Date;

        2.      The Plan Supplement has been filed;

        3.      The Bankruptcy Court shall have entered the Confirmation Order, which order
shall be a Final Order;

       4.      All definitive documentation, including all terms and conditions thereof,
necessary to effectuate the terms of this Plan shall be in form and substance acceptable to the
Required Lenders; and

       5.      The Debtors shall have obtained all authorizations, consents, regulatory
approvals, rulings, or documents (other than any such authorization, consent, regulatory
approval, ruling, or document that is customarily obtained or completed after assignment,
conveyance or vesting of an applicable asset) that, after giving effect to the entry of the
Confirmation Order, are necessary to implement and effectuate the Plan, including Bankruptcy
Court approval, and each of the other transactions contemplated hereof, and such authorizations,
consents, regulatory approvals, rulings, or documents shall not be subject to unfulfilled
conditions and shall be in full force and effect, and all applicable regulatory waiting periods shall
have expired.

B.      Waiver of Conditions

        With the prior written consent of the Required Lenders, the conditions precedent to the
occurrence of the Effective Date set forth in section A above may be waived, in whole or in part,
by the Debtors, without leave of or order of the Bankruptcy Court. If any such condition
precedent is waived pursuant to this section and the Effective Date occurs, each party agreeing to
waive such condition precedent shall be estopped from withdrawing such waiver after the
Effective Date or otherwise challenging the occurrence of the Effective Date on the basis that
such condition was not satisfied, the waiver of such condition precedent shall benefit from the
“equitable mootness” doctrine, and the occurrence of the Effective Date shall foreclose any ability

                                                                                                  41
       Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 46 of 55




to challenge the Plan in any court. If the Plan is confirmed for fewer than all of the Debtors, only
the conditions applicable to the Debtor or Debtors for which the Plan is confirmed must be
satisfied or waived for the Effective Date to occur.

C.      Effect of Failure of Conditions

       If Consummation does not occur, the Plan shall be null and void in all respects and
nothing contained in the Plan shall: (i) constitute a waiver or release of Claims by the Debtors, or
any Holders of Claims or Interests; (ii) prejudice in any manner the rights of the Debtors, any
Holders of Claims or Interests, or any other Person or Entity; or (iii) constitute an admission,
acknowledgement, offer, or undertaking by the Debtors, any Holders of Claims or Interests, or
any other Person or Entity.

                              ARTICLE IX.
          MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A.      Modifications and Amendments

        Except as otherwise specifically provided in the Plan, the Debtors reserves the right to
modify the Plan whether such modification is material or immaterial, and seek Confirmation
consistent with the Bankruptcy Code. Subject to those restrictions on modifications set forth in
the Plan and the requirements of section 1127 of the Bankruptcy Code, Bankruptcy Rule 3019,
and, to the extent applicable, sections 1122, 1123 and 1125 of the Bankruptcy Code, the Debtors
expressly reserve their rights to revoke or withdraw, or, to alter, amend, or modify the Plan, one
or more times, after Confirmation, and, to the extent necessary may initiate proceedings in the
Bankruptcy Court to so alter, amend, or modify the Plan, or remedy any defect or omission, or
reconcile any inconsistencies in the Plan, or the Confirmation Order, in such matters as may be
necessary to carry out the purposes and intent of the Plan.

B.      Effect of Confirmation on Modifications

       Entry of a Confirmation Order shall mean that all modifications or amendments to the
Plan made pursuant Article IX.A., above, are approved pursuant to Bankruptcy Code section
1127(a) and do not require additional disclosure under Bankruptcy Rule 3019.

C.      Revocation or Withdrawal of Plan

        The Debtors reserves the right to revoke or withdraw the Plan prior to the Confirmation
Date and to file subsequent plans of reorganization. If the Debtors revoke or withdraw the Plan,
or if Confirmation or Consummation does not occur, then: (i) the Plan shall be null and void in
all respects; (ii) any settlement or compromise embodied in the Plan (including the fixing or
limiting to an amount certain of any Claim or Interests or Class of Claims or Interests),
assumption or rejection of Executory Contracts and Unexpired Leases effected under the Plan,
and any document or agreement executed pursuant to the Plan, shall be deemed null and void;
and (iii) nothing contained in the Plan shall: (a) constitute a waiver or release of any Claims or
Interests; (b) prejudice in any manner the rights of the Debtors or any other Entity; or (c)
constitute an admission, acknowledgement, offer, or undertaking of any sort by the Debtors or

                                                                                                 42
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 47 of 55




any other Person or Entity.

                                     ARTICLE X.
                              RETENTION OF JURISDICTION

       Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective
Date, on and after the Effective Date, the Bankruptcy Court shall retain exclusive jurisdiction
over all matters arising out of, or relating to, the Chapter 11 Cases and the Plan pursuant to
sections 105(a) and 1142 of the Bankruptcy Code, including jurisdiction to:

       1.      Allow, disallow, determine, liquidate, classify, estimate, or establish the priority,
secured or unsecured status, or amount of any Claim or Interest, including the resolution of any
requests for payment of any Administrative Claim and the resolution of any objections to the
secured or unsecured status, priority, amount, or allowance of Claims or Interests;

       2.      Decide and resolve all matters related to the granting and denying, in whole or in
part, any applications for allowance of compensation or reimbursement of expenses to
Professionals authorized pursuant to the Bankruptcy Code or the Plan;

         3.    Resolve any matters related to: (i) the assumption, assumption and assignment, or
rejection of any Executory Contract or Unexpired Lease to which the Debtors are a party or with
respect to which the Debtors may be liable and to hear, determine, and, if necessary, liquidate,
any Claims arising therefrom, including Cure Claims pursuant to section 365 of the Bankruptcy
Code; (ii) any potential contractual obligation under any Executory Contract or Unexpired Lease
that is assumed; and (iii) any dispute regarding whether a contract or lease is or was executory or
unexpired;

        4.      Ensure that Plan Distributions to Holders of Allowed Claims and Allowed
Interests (as applicable) are accomplished pursuant to the provisions of the Plan;

        5.      Adjudicate, decide, or resolve any motions, adversary proceedings, contested or
litigated matters, and any other matters, and grant or deny any applications involving the Debtors
that may be pending on the Effective Date;

      6.     Adjudicate, decide, or resolve all matters related to section 1141 of the
Bankruptcy Code;

        7.    Enter and implement such orders as may be necessary to execute, implement, or
consummate the provisions of the Plan, and all contracts, instruments, releases, indentures, and
other agreements or documents created in connection with the Plan;

       8.     Enter and enforce any order for the sale of property pursuant to sections 363,
1123, or 1146(a) of the Bankruptcy Code;

        9.     Resolve any cases, controversies, suits, disputes, or Causes of Action that may
arise in connection with the Consummation, interpretation, or enforcement of the Plan or any
Entity’s obligations incurred in connection with the Plan;


                                                                                                 43
         Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 48 of 55




       10.    Issue injunctions, enter and implement other orders, or take such other actions as
may be necessary to restrain interference by any Person or Entity with respect to Consummation
or enforcement of the Plan;

        11.     Resolve any cases, controversies, suits, disputes or Causes of Action with respect
to the releases, injunctions, and other provisions contained in Article VII hereof and enter such
orders as may be necessary to implement or enforce such releases, injunctions and other
provisions;

        12.    Resolve any cases, controversies, suits, disputes, or Causes of Action with respect
to the repayment or return of Plan Distributions and the recovery of additional amounts owed by
the Holder of a Claim or Interest for amounts not timely repaid pursuant to Article VII section F.
hereof;

       13.   Enter and implement such orders as are necessary if the Confirmation Order is for
any reason modified, stayed, reversed, revoked, or vacated;

        14.    Determine any other matters that may arise in connection with or related to the
Plan, the Confirmation Order, or any contract, instrument, release, indenture, or other agreement
or document created in connection with the Plan;

         15.   Enter an order concluding or closing, on a temporary or final basis, the Chapter 11
Cases;

       16.     Adjudicate any and all disputes arising from or relating to Plan Distributions
under the Plan;

       17.     Consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Court order, including the Confirmation Order;

       18.     Determine requests for the payment of Claims and Interests entitled to priority
pursuant to section 507 of the Bankruptcy Code;

       19.   Hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan or the Confirmation Order, including disputes arising
under agreements, documents, or instruments executed in connection with the Plan;

       20.    Hear and determine matters concerning state, local, and federal taxes in
accordance with sections 363, 505, and 1146 of the Bankruptcy Code;

        21.     Hear and determine all disputes involving the existence, nature, scope, or
enforcement of any exculpations, discharges, injunctions and releases granted in the Plan,
including under Article VII hereof, regardless of whether such termination occurred prior to or
after the Effective Date;

         22.   Enforce all orders previously entered by the Bankruptcy Court; and

         23.   Hear any other matter not inconsistent with the Bankruptcy Code.

                                                                                               44
       Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 49 of 55




                                      ARTICLE XI.
                               MISCELLANEOUS PROVISIONS

A.      Additional Documents

        On or before the Effective Date, the Debtors may file with the Bankruptcy Court such
agreements and other documents as may be necessary to effectuate and further evidence the
terms and conditions of the Plan. The Debtors or the Liquidating Trustee, as applicable, and all
Holders of Claims or Interests receiving Plan Distributions pursuant to the Plan and all other
parties in interest shall, from time to time, prepare, execute, and deliver any agreements or
documents and take any other actions as may be necessary or advisable to effectuate the
provisions and intent of the Plan.

B.      Payment of Statutory Fees

       All fees payable pursuant to section 1930(a) of the Judicial Code, as determined by the
Bankruptcy Court at a hearing pursuant to section 1128 of the Bankruptcy Code, shall be paid by
the Liquidating Trust for each quarter (including any fraction thereof) until the Chapter 11 Cases
are converted, dismissed, or closed – whichever occurs first.

C.      Reservation of Rights

         Except as expressly set forth in the Plan, the Plan shall have no force or effect unless the
Bankruptcy Court shall enter the Confirmation Order, and the Confirmation Order shall have no
force or effect if the Effective Date does not occur. None of the filing of the Plan, any statement
or provision contained in the Plan, or the taking of an action by the Debtors with respect to the
Plan shall be, or shall be deemed to be, an admission or waiver of any rights of the Debtors with
respect to the Holders of Claims or Interests prior to the Effective Date.

D.      Successors & Assigns

        The rights, benefits, and obligations of any Entity named or referred to in the Plan shall
be binding on, and shall inure to the benefit of any heir, executor, administrator, successor or
assign, Affiliate, officer, director, agent, representative, attorney, beneficiaries, or guardian, if
any, of each Entity.

E.      Notices

       All notices, requests, and demands to or upon the Debtors to be effective shall be in
writing (including any facsimile transmission) and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when actually delivered, or, in the case of
notice by facsimile transmission, when received and telephonically confirmed, addressed as
follows:




                                                                                                  45
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 50 of 55




                                       OKIN ADAMS LLP
                                         Matthew S. Okin
                                        David L. Curry, Jr.
                                     1113 Vine St., Suite 240
                                      Houston, Texas 77002
                                        Tel: 713.228.4100
                                        Fax: 888.865.2118
                                     mokin@okinadams.com
                                     dcurry@okinadams.com

F.     Entire Agreement

      Except as otherwise indicated, the Plan (including, for the avoidance of doubt, the Plan
Documents) supersedes all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which are deemed
merged and integrated into the Plan.

G.     Exhibits

        All Exhibits and documents attached to the Plan are incorporated into and are a part of
the Plan as if set forth in full in the Plan. After the Exhibits and documents are filed, copies of
such Exhibits and documents shall be available upon written request to the Debtors’ counsel at
the address above or by downloading such Exhibits and documents from the Courts CM/ECF
filing system. To the extent any Exhibit or document is inconsistent with the terms of the Plan,
unless otherwise ordered by the Bankruptcy Court, the non-exhibit or non-document portion of
the Plan shall control.

H.     Nonseverability of Plan Provisions

        If, prior to Confirmation, any term or provision of the Plan is held by the Bankruptcy
Court to be invalid, void, or unenforceable, the Bankruptcy Court shall have the power to alter
and interpret such term or provision to make it valid or enforceable to the maximum extent
practicable, consistent with the original purpose of the term or provision held to be invalid, void,
or unenforceable, and such term or provision shall then be applicable as altered or interpreted.
Notwithstanding any such holding, alteration, or interpretation, the remainder of the terms and
provisions of the Plan will remain in full force and effect and will in no way be affected,
impaired, or invalidated by such holding, alteration, or interpretation. The Confirmation Order
shall constitute a judicial determination and shall provide that each term and provision of the
Plan, as it may have been altered or interpreted in accordance with the foregoing, is: (i) valid and
enforceable pursuant to its terms; (ii) integral to the Plan and may not be deleted or modified
without the Debtors’ consent; and (iii) nonseverable and mutually dependent.

I.     Plan Proposed in Good Faith

        Upon entry of the Confirmation Order, the Debtors will be deemed to have proposed the
Plan in good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e)
of the Bankruptcy Code, the Debtors and each of their Affiliates, agents, representatives,

                                                                                                 46
      Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 51 of 55




members, principals, shareholders, officers, directors, employees, advisors, and attorneys will be
deemed to have participated in good faith and in compliance with the Bankruptcy Code, and,
therefore, neither any of such individuals or Entities or the Post-Effective Date Debtors will have
any liability for the violation of any applicable law, rule, or regulation governing the proposal of
the Plan or participation in the Chapter 11 Cases.

J.     Waiver or Estoppel

        Each Holder of a Claim or an Interest shall be deemed to have waived any right to assert
any arguments, including the right to argue that its Claim or Interest should be Allowed in a
certain amount, in a certain priority, secured or not subordinated by virtue of an agreement made
with the Debtors, or their counsel, or any other Entity, if such agreement was not expressly
disclosed in the Plan or papers filed with the Bankruptcy Court prior to the Confirmation Date.


Respectfully submitted on the 22nd day of April, 2021.

                                              CASTEX ENERGY 2005 HOLDCO, LLC, et al.

                                              By:       /s/ Douglas J. Brickley
                                                    Douglas J. Brickley
                                                    Chief Restructuring Officer

                                              OKIN ADAMS LLP

                                              By:        /s/ Matthew S. Okin
                                                    Matthew S. Okin
                                                    Texas Bar No. 00784695
                                                    Email: mokin@okinadams.com
                                                    David L. Curry, Jr.
                                                    Texas Bar No. 24065107
                                                    Email: dcurry@okinadams.com
                                                    Ryan A. O’Connor
                                                    Texas Bar No. 24098190
                                                    Email: roconnor@okinadams.com
                                                    Johnie A. Maraist
                                                    Texas Bar No. 24109505
                                                    Email: jmaraist@okinadams.com
                                                    1113 Vine St., Suite 240
                                                    Houston, TX 77002
                                                    Tel: (713) 228-4100
                                                    Fax: (888) 865-2118

                                              ATTORNEYS FOR THE DEBTORS




                                                                                                 47
    Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 52 of 55

EXHIBIT A


                         Properties to be Abandoned

OFFSHORE PROPERTIES                     ONSHORE WELLS
SOUTH TIMBALIER BLK                     SCHINDLER
200                                     KING LAKE
SOUTH TIMBALIER BLK                     BAYOU FER BLANC
072                                     JOE McHUGH
SHIP SHOAL BLK 189                      LAKE SALVADOR
SHIP SHOAL BLK 209/210                  BARATARIA WEST
SHIP SHOAL BLK 314                      SUNRISE
SHIP SHOAL BLK 301                      BAYOU POINT au CHIEN
GREEN CANYON BLK
                                        HUMPHREYS
0243
                                        HOUMA
GREEN CANYON BLK
0006                                    PT AU FER
CHANDELEUR BLK 42/43                    LIVE OAK
MAIN PASS BLK 041/59                    LAKE GERO
BRETON SOUND 41                         JEANERETTE
HIGH ISLAND BLK 138                     LAKE ENFERMER
                                        RICEVILLE
                                        LAC BLANC (LONG POINT)
                                        HAMILTON
                                        RABBIT ISLAND
                                        BELLE ISLE
                                        LAKE PELTO
                                        HIGH ISLAND BLK 023-L
                                        HIGH ISLAND BLK 024-L
                                        CHACAHOULA
                                        AVERY ISLAND, SE
                                        LAKE PAGIE
                                        LAKE ARTHUR, SW
                                        OUTSIDE ISLAND (LIBERTY
                                        CANAL)
                                        FALSE RIVER
                                        CLARA NORTH
                                        DEER ISLAND WEST
                                        GOLDEN MEADON WEST
    Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 53 of 55

EXHIBIT B


                            Operated Properties

VR 253
VR 252/ SM 87 / VR 271
HIGH ISLAND BLK 176
MAIN PASS BLK 270
WEST CAMERON BLK 073
HIGH ISLAND BLK 116/117
SOUTH PELTO BLK 018
SOUTH TIMBALIER BLK 107
SHIP SHOAL BLK 188
    Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 54 of 55

EXHIBIT C


                         Retained Causes of Action
                           (To Be Supplemented)
    Case 21-30710 Document 205 Filed in TXSB on 04/22/21 Page 55 of 55

EXHIBIT D


                        Liquidating Trust Agreement
                            (To Be Supplemented)
